             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 1 of 61



 1   Robert S. Green
     GREEN & NOBLIN, P.C.
 2   2200 Larkspur Landing Circle, Ste. 101
     Larkspur, California 94939
 3   Tel: (415) 477-6700
     Fax: (415) 477-6710
 4   -and-
     4500 East Pacific Coast Highway
 5   Fourth Floor
     Long Beach, California 90804
 6   Tel: (562) 391-2487
     rsg@classcounsel.com
 7
     Liaison Counsel for Plaintiffs
 8
     William B. Federman (admitted pro hac vice)
 9   A. Brooke Murphy (admitted pro hac vice)
     FEDERMAN & SHERWOOD
10   10205 N. Pennsylvania Ave.
11   Oklahoma City, OK 73120
     Telephone: 405-235-1560
12   Facsimile: 405-239-2112
     wbf@federmanlaw.com
13   abm@federman.law.com
14   Lead Counsel for Plaintiffs
15
                                    UNITED STATES DISTRICT COURT
16

17                           NORTHERN DISTRICT OF CALIFORNIA

18      SHANE MULDERRIG and RONY                   Case No.: 4:19-cv-01765-YGR
        DEVORAH, Individually and on Behalf
19      of All Others Similarly Situated,          CLASS ACTION
20
                       Plaintiff,                  AMENDED CLASS ACTION
21                                                 COMPLAINT
        v.
22
        AMYRIS, INC., JOHN G. MELO, and
23      KATHLEEN VALIASEK,
24
                       Defendants.
25

26
27

28


     AMENDED CLASS ACTION COMPLAINT                                FILE NO. 4:19-cv-01765-YGR
                Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 2 of 61



 1                                                     TABLE OF CONTENTS
 2   I.       NATURE OF THE ACTION ............................................................................................. 1

 3   II.      JURISDICTION AND VENUE ......................................................................................... 3

 4   III.     PARTIES ............................................................................................................................ 4

 5   IV.      SUBSTANTIVE ALLEGATIONS .................................................................................... 5

 6            A.         Background ............................................................................................................5

 7            B.         Confidential Witnesses ......................................................................................... 10

 8   V.       MATERIALLY FALSE OR MISLEADING STATEMENTS .......................................12

 9            A.         March 15, 2018 Statements .................................................................................. 12

10            B.         April 17, 2018 Statements .................................................................................... 16

11            C.         May 2018 Statements ........................................................................................... 18

12            D.         August 2018 Statements ....................................................................................... 27

13   VI.      THE TRUTH IS SLOWLY REVEALED ........................................................................31

14            A.         November 13, 2018 and November 15, 2018 Disclosures ...................................31

15            B.         March 18, 2019 and March 19, 2019 Disclosures ................................................ 35

16            C.         April 11, 2019 Disclosures ................................................................................... 37

17   VII.     DISCLOSURES FOLLOWING THE END OF THE CLASS PERIOD......................... 39

18   VIII.    ADDITIONAL ALLEGATIONS OF SCIENTER .......................................................... 43
19            A.         Defendants Had Access To Information Undermining Their Statements ............43

20            B.         Defendants’ History Of Reckless Reporting ........................................................ 46

21            C.         Motive .................................................................................................................. 47

22   IX.      CLASS ACTION ALLEGATIONS ................................................................................. 49

23   X.       LOSS CAUSATION ........................................................................................................51

24   XI.      APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-MARKET

25            DOCTRINE) .................................................................................................................... 51

26   XII.     NO SAFE HARBOR ........................................................................................................53
27   XIII.    FIRST CLAIM ................................................................................................................. 53

28   XIV. SECOND CLAIM ............................................................................................................56
                                                                           i
     AMENDED CLASS ACTION COMPLAINT                                                                         FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 3 of 61



 1   XV.      PRAYER FOR RELIEF ...................................................................................................57

 2   XVI. JURY TRIAL DEMANDED ........................................................................................... 57

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                   ii
     AMENDED CLASS ACTION COMPLAINT                                                              FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 4 of 61



 1            Lead Plaintiff Rob Jansen (“Lead Plaintiff” or “Jansen”) and Plaintiff Vincent Carbone

 2   (“Carbone”) (collectively “Plaintiffs”), individually and on behalf of all others similarly situated,

 3   by and through Plaintiffs’ attorneys, allege the following against Defendant Amyris, Inc.

 4   (“Amyris” or the “Company”), Defendant John G. Melo, and Defendant Kathleen Valiasek

 5   (collectively “Defendants”). Plaintiffs’ allegations are asserted upon information and belief,

 6   except as to those allegations concerning Plaintiffs, which are alleged upon personal knowledge.

 7   Plaintiffs’ information and belief is based upon Plaintiffs’ counsel’s investigation, which

 8   included, among other things, a review of the public documents and announcements issued by

 9   Amyris filings by the Company with the Securities and Exchange Commission (“SEC”), press

10   releases and media reports issued by and disseminated by Amyris, securities analysts’ reports and

11   advisories about the Company, other publicly available information concerning Amyris, and

12   interviews of confidential witnesses.

13                                I.     NATURE OF THE ACTION
14            1.     This is a class action on behalf of persons and entities that purchased or otherwise

15   acquired Amyris securities between March 15, 2018 and April 11, 2019, inclusive (the “Class

16   Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

17   Act”).

18            2.     Amyris is an industrial biotechnology company that manufactures and sells
19   natural, sustainably-sourced products in health and wellness, clean beauty, and flavor and

20   fragrance markets.

21            3.     On January 1, 2018, a new accounting rule, Accounting Standard Codification

22   (“ASC”) Topic 606, Revenue From Contracts with Customers (“ASC 606”), became available

23   for use by public companies. Generally, ASC 606 permits businesses to recognize revenue, in

24   certain circumstances, once they have fulfilled all of their performance obligations rather than

25   upon receipt of payment.

26            4.     Amyris began using ASC 606 immediately after the rule became effective in 2018.
27   Defendants’ application of ASC 606 to Amyris’s royalty revenue gave the appearance of sizeable

28   growth. Defendants, however, either knew or recklessly ignored that the reported growth resulted
                                                      1
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
              Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 5 of 61



 1   from the material and gross inflation of estimated and uncertain royalty payments. Despite their

 2   awareness that reported royalty revenue was based on materially inflated estimates of future sales-

 3   based royalties, Defendants failed to disclose this material information to investors. Instead,

 4   Defendants claimed the Company’s revenue growth was actual and sustainable, frequently touted

 5   the new record revenues, and used the outsized figures as a basis for claiming even larger revenues

 6   for the future.

 7           5.        Prior to Amyris’s adoption of ASC 606, the Company had disclosed a material

 8   weakness in its internal control over financial reporting related to “a lack of sufficient

 9   resources…to be able to adequately identify, record, and disclose non-routine transactions.”

10   During the Class Period, Defendants claimed that this material weakness was being resolved

11   through various remediation measures. In truth, Amyris’s material weakness in its internal control

12   over financial reporting was ongoing and remained unabated. Defendants, however, recklessly

13   implemented the new accounting rule ASC 606, notwithstanding the fact that Defendants knew

14   the Company lacked the resources and visibility to effectively record estimated future royalty

15   payment as actual realized revenue. Moreover, Defendants were in fact concealing additional

16   material weaknesses in Amyris’s internal control over financial reporting that existed during the

17   Class Period and that led to improper revenue recognition and the issuance of materially false

18   financial statements.
19           6.        Defendants’ materially false or misleading statements artificially inflated the price

20   of Amyris securities during the Class Period. Indeed, the Company’s stock price increased from

21   a closing price of $5.58 per share on March 15, 2018 (the start of the Class Period) to a closing

22   price of $9.20 per share on October 9, 2018, just weeks before the truth began to emerge.

23           7.        On November 13, 2018, the Company reported poor financial results for the third

24   quarter 2018, with $14.86 million in revenue compared to $24.2 million in revenue for the prior

25   year period. Of the $14.86 million in total revenue, only $142,000 came from royalty revenue—

26   well short of Defendants’ projected royalty revenue of $15 million for the third quarter.
27   Defendants attributed the disappointing performance to the “volatility of the Vitamin E market.”

28
                                                         2
     AMENDED CLASS ACTION COMPLAINT                                             FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 6 of 61



 1   On this news, the Company’s share price fell $1.76, or nearly 30%, to close at $4.14 per share on

 2   November 14, 2018, on unusually heavy trading volume.

 3          8.      On March 19, 2019, the Company disclosed that it would be unable to timely file

 4   its annual report due to “significant time and resources that were devoted to the accounting for

 5   and disclosure of the significant transactions with Koninklijke DSM N.V. that closed in

 6   November 2018.” The Company also disclosed that it “is in the process of completing its

 7   evaluation of internal control over financial reporting and may have further deficiencies to report.”

 8   The Company further disclosed that it expects to “report that there is substantial doubt about its

 9   ability to continue as a going concern.” On this news, the Company’s share price fell $0.78, or

10   nearly 20%, to close at $3.10 per share on March 20, 2019, on unusually heavy trading volume.

11          9.      On April 11, 2019, the Company announced that it was restating its fiscal 2018

12   results to reduce revenue by at least $12 million and increase net loss by at least $7 million,

13   explaining, among other things, that “a material error was made related to the estimates for

14   recognizing revenue for royalty payments.” Defendants also disclosed for the first time that

15   Amyris “expects to report material weaknesses in addition to the material weakness reported in

16   the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017.” On

17   these disclosures, the price of Amyris stock fell $0.86 per share, or nearly 24%, to close at $2.89

18   per share, on unusually heavy trading volume.
19          10.     As a result of Defendants’ materially false and misleading statements, and the

20   resulting precipitous decline in the market value of the Company’s securities, Plaintiffs and other

21   Class members have suffered significant losses and damages.

22                              II.     JURISDICTION AND VENUE
23          11.     The claims asserted herein arise under Sections l0(b) and 20(a) of the Exchange

24   Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule l0b-5 promulgated thereunder by the SEC (17

25   C.F.R. § 240.l0b-5).

26          12.     This Court has jurisdiction over the subject matter of this action pursuant to 28
27   U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

28
                                                      3
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
              Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 7 of 61



 1           13.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

 2   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

 3   alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

 4   charged herein, including the dissemination of materially false and/or misleading information,

 5   occurred in substantial part in this Judicial District. In addition, the Company’s principal

 6   executive offices are located in this district.

 7           14.     In connection with the acts, transactions, and conduct alleged herein, Defendants

 8   directly and indirectly used the means and instrumentalities of interstate commerce, including the

 9   United States mail, interstate telephone communications, and the facilities of a national securities

10   exchange.

11                                           III.      PARTIES
12           15.     Lead Plaintiff, Rob Jansen as set forth in the accompanying certification,

13   incorporated by reference herein, purchased Amyris securities during the Class Period, and

14   suffered damages as a result of the federal securities law violations and false and/or misleading

15   statements and/or material omissions alleged herein.

16           16.     Plaintiff, Vincent Carbone as set forth in the accompanying certification,

17   incorporated by reference herein, purchased Amyris securities during the Class Period, and

18   suffered damages as a result of the federal securities law violations and false and/or misleading
19   statements and/or material omissions alleged herein.

20           17.     Defendant Amyris is incorporated under the laws of Delaware with its principal

21   executive offices located in Emeryville, California. Amyris’s common stock trades on the

22   NASDAQ exchange under the symbol “AMRS.”

23           18.     Defendant John G. Melo (“Melo”) has served as the Chief Executive Officer

24   (“CEO”) and a director of Amyris since January 2007, and as President since 2008. Before joining

25   Amyris, Defendant Melo served in various senior executive positions at BP Plc (formerly British

26   Petroleum), one of the world’s largest energy firms. Prior to joining BP, Defendant Melo was
27   with Ernst & Young, an accounting firm.

28
                                                        4
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 8 of 61



 1          19.     Defendant Kathleen Valiasek (“Valiasek”) served as the Company’s Chief

 2   Financial Officer (“CFO”) from January 2017 through June 2019. She was replaced as CFO in

 3   June 2019 and now serves as the Company’s Chief Business Officer. Prior to joining Amyris,

 4   Defendant Valiasek was Founder and Chief Executive Officer of Lenox Group, Inc., a finance

 5   and strategic consulting firm. Prior to founding Lenox Group, Defendant Valiasek served in key

 6   venture capital and accounting roles. Defendant Valiasek holds a degree in accounting from the

 7   University of Massachusetts, Amherst.

 8          20.     Defendants Melo and Valiasek because of their positions with the Company,

 9   possessed the power and authority to control the contents of the Company’s reports to the SEC,

10   press releases and presentations to securities analysts, money and portfolio managers and

11   institutional investors, i.e., the market. Defendants Melo and Valiasek were provided with copies

12   of the Company’s reports and press releases alleged herein to be misleading prior to, or shortly

13   after, their issuance and had the ability and opportunity to prevent their issuance or cause them to

14   be corrected. Because of their positions and access to material non-public information available

15   to them, Defendants Melo and Valiasek knew that the adverse facts specified herein had not been

16   disclosed to, and were being concealed from, the public, and that the positive representations

17   which were being made were then materially false and/or misleading. These Defendants are liable

18   for the false statements pleaded herein.
19                            IV.     SUBSTANTIVE ALLEGATIONS
20          A.      Background
21          21.     Amyris is an industrial biotechnology company that manufactures and sells

22   natural, sustainably-sourced products in health and wellness, clean beauty, and flavor and

23   fragrance markets.

24          22.     In 2014, the Company successfully commercialized its brand of renewable

25   farnesene, a hydrocarbon molecule that the Company manufactures through fermentation using

26   its engineered microbes. Farnesene is Amyris’s first revenue-generating molecule, the derivatives
27   of which are sold in hundreds of products as solvents, fragrances, skincare products, polymers,

28   and lubricant ingredients.
                                                      5
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 9 of 61



 1          23.     On December 28, 2017, Amyris sold a farnesene manufacturing facility to

 2   Koninklijke DSM N.V. (“DSM”) for $57 million. In connection with the sale, DSM and Amyris

 3   entered into a license agreement and royalty agreement, under which the Company licensed the

 4   use of farnesene in the Vitamin E, lubricant, and flavor and fragrance markets to DSM for a

 5   nonrefundable fee of $27.5 million. Amyris also assigned a farnesene supply agreement with

 6   Nenter & Co., Inc. (“Nenter”) to DSM. Pursuant to this assignment agreement, DSM agreed to

 7   pay Amyris a portion of the profits realized by Nenter that were paid to DSM.

 8          24.     In accounting for license and royalty payments during the Class Period, Amyris

 9   utilized a new rule issued by the Financial Accounting Standards Board that took effect on January

10   1, 2018. The new rule, Accounting Standard Codification (“ASC”) Topic 606, Revenue From

11   Contracts with Customers (“ASC 606”), provides guidance on how and when to recognize

12   revenue from customers. Generally, ASC 606 permits businesses to recognize revenue, in certain

13   circumstances, once they have fulfilled all of their performance obligations rather than upon

14   receipt of payment. For instance, a business may recognize revenue when it delivers a good,

15   provided delivery is its final performance obligation. In such a scenario, revenue is certain

16   because money exchanges hands at a fixed price for a product. Amyris’s application of ASC 606

17   to future royalty payments due from Nenter via DSM, however, was considerably less certain.

18          25.     As previously described, Amyris licensed farnesene to DSM, who supplied the
19   ingredient to Nenter. Nenter then used the farnesene to produce Vitamin E products to sell to

20   consumers. Amyris and DSM shared royalties on Nenter’s profits from these product sales.

21   However, since the amount of payment Amyris would actually receive was dependent on Nenter’s

22   profit at a later date, Amyris recorded as recognized revenue mere estimates of future royalty

23   payments based on estimated sales pricing and volumes.

24          26.     For such transactions, where there are sales-based royalties in exchange for a

25   license of intellectual property, ASC 606-10-55-65 provides:

26          [A]n entity should recognize revenue for a sales-based or usage-based royalty
            promised in exchange for a license of intellectual property only when (or as) the
27          later of the following events occurs:
28
                                                     6
     AMENDED CLASS ACTION COMPLAINT                                         FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 10 of 61



 1                a. The subsequent sale or usage occurs.

 2                b. The performance obligation to which some or all of the sales-based or
                     usage-based royalty has been allocated has been satisfied (or partially
 3                   satisfied).
 4   Id. (emphasis added).1
 5
            27.      The rule provides, however, that paragraph 606-10-55-65 “applies when the
 6
     royalty relates only to a license of intellectual property or when a license of intellectual property
 7
     is the predominant item to which the royalty relates.” ASC 606-10-55-65A. When revenue is
 8
     sales-based but where the license of intellectual property is not the only or predominant item to
 9
     which the royalty relates, “the guidance on variable consideration…applies to the sales-based or
10
     usage-based royalty.” ASC 606-10-55-65B.
11
            28.      ASC 606-10-32-11 provides specific constraints on the recognition of variable
12
     consideration and states that:
13          An entity shall include in the transaction price some or all of an amount of variable
14          consideration estimated … only to the extent that it is probable that a significant
            reversal in the amount of cumulative revenue recognized will not occur when the
15          uncertainty associated with the variable consideration is subsequently resolved.

16   Id. (emphasis added).
17          29.     ASC 606-10-32-12 provides additional guidance on this constraint:
18          In assessing whether it is probable that a significant reversal in the amount of
            cumulative revenue recognized will not occur once the uncertainty related to the
19
            variable consideration is subsequently resolved, an entity shall consider both the
20          likelihood and the magnitude of the revenue reversal. Factors that could increase
            the likelihood or the magnitude of a revenue reversal include, but are not limited
21          to, any of the following:

22                a The amount of consideration is highly susceptible to factors outside the
                     entity’s influence. Those factors may include volatility in a market, the
23
                     judgment or actions of third parties, weather conditions, and a high risk of
24                   obsolescence of the promised good or service.

25
     1
       As Deloitte & Touch LLP has explained, “Under this sales- or usage-based royalty exception,
26   an entity would not estimate the variable consideration from sales- or usage-based royalties.
     Instead, the entity would wait until the subsequent sale or usage occurs to determine the amount
27   of revenue to recognize.”
28   Available at: https://www2.deloitte.com/content/dam/Deloitte/us/Documents/audit/us-audit-
     interpretive-guidance-on-revenue-recognition-under-asc-606.pdf.
                                                     7
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
              Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 11 of 61



 1                  b. The uncertainty about the amount of consideration is not expected to be
                       resolved for a long period of time.
 2                  c. The entity’s experience (or other evidence) with similar types of contracts
                       is limited, or that experience (or other evidence) has limited predictive
 3
                       value.
 4                  d. The entity has a practice of either offering a broad range of price
                       concessions or changing the payment terms and conditions of similar
 5                     contracts in similar circumstances.
                    e. The contract has a larger number and broad range of possible consideration
 6                     amounts.
 7   Id. (emphasis added).
 8            30.      Under these ASC 606 rules, Defendants were required to recognize sales-based

 9   royalty revenue either: (1) when the subsequent sale occurs (in the event that the IP license is the

10   predominant item) (ASC 606-10-55-65), or (2) only to the extent that it is probable that a

11   significant reversal in the amount of cumulative revenue recognized will not occur when the

12   uncertainty associated with the variable consideration is subsequently resolved (in the event that

13   the IP license is not the predominant item) (ASC 606-10-32-11, 606-10-32-12 and 606-10-55-

14   65B).2    What Defendants reported as recognized royalty revenues, however, were grossly

15

16
     2
      ASC 606’s application to sales-based royalties is more succinctly explained in an article written
     by auditing firm BDO USA, LLP, as follows:
17            Sales-based Royalties
18            Royalties are another form of variable consideration. However, ASC 606 contains
              an exception to the principle requiring an estimate of variable consideration for a
19            sales-based royalty for a license of Intellectual Property (IP). This is because
              estimating future royalties is quite difficult and would likely result in significant
20            adjustments to the amount of revenue recognized due to changes in circumstances
              not related to the entity’s performance. Instead, royalties received in exchange for
21            a license of IP are recognized as revenue at the later of when the sale occurs or
22            when the performance obligation to which the royalty relates has been satisfied.
              This guidance only applies to royalties received in exchange for a license of IP.
23
              Where the arrangement consists of a license and other deliverables, such as research
24            and development services, life sciences companies will need to assess whether the
              license is the predominant deliverable to which the royalties relate. If so, then the
25            royalty is subject to express guidance discussed in the prior paragraph. If not, then
              it should be treated like other variable consideration—i.e., estimated and included
26            in the transaction price to the extent not constrained [by ASC 606-10-32-11 and
27            606-10-32-12].
     (https://www.bdo.com/insights/industries/technology/life-sciences-spring-2017/when-it-comes-
28   to-new-revenue-recognition-model,-as).
                                                   8
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 12 of 61



 1   overstated estimations of future royalty payments that were based on projected and estimated

 2   Nenter product sales, in violation of Generally Accepted Accounting Principles (“GAAP”).3

 3   Financial statements not in compliance with GAAP are presumed to be misleading. See SEC

 4   Regulation S-X, 17 C.F.R. § 210.4-01.

 5          31.     Initially, Defendants’ application of ASC 606 to Amyris’s royalty revenues gave

 6   the appearance of impressive growth. For example, with the new accounting rule, Amyris was

 7   able to report year-over-year revenue growth of 19% in the first half of 2018, whereas without

 8   ASC 606 revenue would have slipped 27% in the comparable periods. Defendants, however,

 9   either knew or recklessly ignored that the reported growth resulted from overestimated and

10   uncertain future royalty payments.

11          32.     In truth, Defendants were at minimum extremely reckless in reporting as

12   recognized revenue such large future royalty payments based on estimated product sales,

13   particularly because it was at least as likely, if not more likely, that there would be a significant

14   reversal in the amount of cumulative revenue recognized once the uncertainty associated with the

15   variable consideration would subsequently be resolved. Indeed, Defendants have now admitted

16   that they reported the significantly increased royalty revenues despite the fact that Amyris had

17   very “limited” information at its disposal and “the amount of consideration [was] highly

18   susceptible to factors outside the entity’s influence,” including “volatility in a market” and “the
19   judgment or actions of third parties”—circumstances that ASC 606 explicitly warns will increase

20   the likelihood of revenue reversal. See ASC 606-10-32-12; see infra ¶68. Importantly though,

21

22
     3
23     GAAP are those principles recognized by the accounting profession as the conventions, rules,
     and procedures necessary to define accepted accounting practice at a particular time. Those
24   principles are the official standards adopted by the American Institute of Certified Public
     Accountants (“AICPA”), a private professional association, through three successor groups it
25
     established: the Committee on Accounting Procedure, the Accounting Principles Board, and the
26   Financial Accounting Standards Board (“FASB”). On July 1, 2009, the FASB approved the
     Accounting Standards Codification (“ASC” or the “Codification”) as the single source of
27   authoritative U.S. accounting and reporting standards, other than guidance issued by the SEC.
     The Codification is effective for interim and annual periods ending after September 15, 2009.
28   The Codification does not change GAAP—it introduces a new structure.
                                                    9
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 13 of 61



 1   Defendants not only reported these estimated royalties as recognized revenues in Amyris’s

 2   earnings press releases and 2018 quarterly financial statements, but Defendants also failed to

 3   disclose that such royalty revenues were materially uncertain and susceptible to reversal. Instead,

 4   despite this considerable uncertainty, Defendants repeatedly claimed that the revenue growth was

 5   sustainable, that the new method of accounting actually simplified financial reporting, that there

 6   were no new deficiencies in the Company’s internal control over financial reporting, and that the

 7   strong revenue numbers were due to the growing acceptance of the Company’s products.

 8          33.     The true facts—and the risks associated with Defendants’ materially false and

 9   misleading statements concerning Amyris’s financial condition, inflated revenues, and internal

10   control over financial reporting—began to reveal themselves and materialize on November 13,

11   2018 when Defendants announced severely disappointing third quarter royalty revenues that

12   missed Defendants’ previous projections by $15 million. The truth continued to slowly emerge,

13   culminating in the announcement on April 11, 2019, that Amyris had been operating with an

14   undisclosed material weakness in financial controls and that due to “a material error [that] was

15   made related to the estimates for recognizing revenue for royalty payments,” Amyris was restating

16   its fiscal 2018 results to reduce revenue by at least $12 million and increase net loss by at least $7

17   million.

18          B.      Confidential Witnesses
19          34.     Confidential Witness 1 (“CW 1”) served in Amyris’s finance department from

20   January 2018 to October 2018. CW 1 was based at the Company’s headquarters in Emeryville,

21   California. CW 1 assisted in overseeing the accounting and financial operations and with closing

22   the Company’s books.

23          35.     According to CW 1, several employees in senior accounting roles reported directly

24   to Defendant Valiasek (CFO), including the VP of technical accounting, the revenue manager, the

25   corporate controller, and the chief accounting officer. According to CW 1, “[t]here was a revenue

26   person, a technical accounting person, and a chief accounting officer” who reported to Valiasek,
27   and “they handled all the technical stuff,” including revenue accounting. CW 1 further explained

28   that the VP of technical accounting was the person primarily responsible for calculating revenue
                                                      10
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 14 of 61



 1   recognition, including the accounting for the royalty revenues under the Company’s agreement

 2   with DSM, and this VP of technical accounting reported directly to Defendant Valiasek.

 3          36.      According to CW 1, there was a considerable amount of turnover within the

 4   accounting department during CW 1’s tenure with the Company. CW 1 explained that Amyris’s

 5   financial reporting difficulties were one of the reasons CW 1 left the Company.

 6          37.      Confidential Witness 2 (“CW 2”) served in Amyris’s accounting department from

 7   January 2018 to August 2018. CW 2 was based at the Company’s headquarters in Emeryville,

 8   California. CW 2 primarily assisted with operational accounting.

 9          38.      CW 2 said that the two key accountants responsible for revenue accounting were

10   the VP of Technical Accounting and the Senior Accounting Manager who, according to CW 2,

11   was effectively the revenue manager. According to CW 2, the revenue from Amyris’s royalty

12   agreement with DSM was primarily handled by the VP of Technical Accounting. CW 2 said that

13   Defendant Valiasek (CFO) was very involved in overseeing the process of revenue recognition

14   and financial reporting. According to CW 2, Defendant Valiasek communicated regularly with

15   the VP of Technical Accounting and the Senior Accounting Manager on revenue recognition and

16   financial reporting, with CW 2 adding, “Kathy [Defendant Valiasek] worked closely with the

17   technical accounting, especially with [the VP of Technical Accounting].”

18          39.      CW 2 also explained that Defendant Valiasek and Defendant Melo participated in
19   “senior level meetings” with the top accounting personnel, such as the VP of Technical

20   Accounting, the Chief Accounting Officer, and the Controller. According to CW 2, these senior

21   level meetings took place frequently but not necessarily at regular intervals. CW 2 also said that

22   Defendants Melo and Valiasek received regular reports on the Company’s finances. It was CW

23   2’s understanding that Defendants Melo and Valiasek reviewed the Company’s revenue numbers

24   weekly or at a minimum monthly. “They looked at least monthly and quarterly — that’s a

25   minimum,” CW 2 said. “Every time you close the financials, they look,” CW 2 stated. As CW 2

26   definitively stated, “they [Defendants Melo and Valiasek] have access to the financial
27   information.”

28
                                                    11
     AMENDED CLASS ACTION COMPLAINT                                         FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 15 of 61



 1          40.        CW 2 said that Defendant Valiasek was closely involved in the accounting

 2   department. CW 2 explained that Defendant Valiasek had no choice but to be very involved day-

 3   to-day in the accounting operations at Amyris because the turnover was so high that few

 4   employees had the experience to serve well in their roles without guidance and support. Both

 5   senior managers and department staff were in constant flux at Amyris, CW 2 said. As an example,

 6   CW 2 explained that the Company’s Chief Accounting Officer left her position after just six

 7   months and was not immediately replaced. According to CW 2, temporary employees filled key

 8   roles, such as SEC reporting and accounting. CW 2 described the Company’s “full-time

 9   accounting department” as “nonexistent.” CW 2 elaborated that during CW 2’s tenure at Amyris

10   the accounting department had nine or 10 employees, and 80 percent of the accounting staff were

11   temporary hires. CW 2 said the lack of long tenured employees made the operations of the

12   accounting department difficult.

13          41.        Amyris was deeply in debt during CW 2’s tenure, CW 2 said, noting that the

14   company owed $162 million when CW 2 came to work there. According to CW 2, the debt

15   loomed large over the accounting department. CW 2 said that Amyris had complex repayment

16   plans that were constantly being monitored. CW 2 stated that internally, all of Amyris’s

17   employees were discussing the Company’s debt and concerns about meeting the debt repayment

18   schedules. CW 2 explained that employees frequently expressed concerns with both the total
19   amount of outstanding debt, as well as Amyris’s planned repayment schedules. CW 2 said that

20   the parties owed included various business partners and stock warrant holders.4

21                V.      MATERIALLY FALSE OR MISLEADING STATEMENTS
22          A.         March 15, 2018 Statements
23          42.        The Class Period begins on March 15, 2018. On that day, the Company issued a

24   press release titled, “Amyris Reports Another Strong Quarter with Solid Operating Performance

25   and 2017 Revenue of $143.3 Million up 113% over 2016.” In the press release, Amyris reported

26
27   4
      While Plaintiffs reached out to other former employees, many declined to be interviewed, with
28   one former employee citing to a non-disclosure agreement entered into with Amyris.
                                                    12
     AMENDED CLASS ACTION COMPLAINT                                        FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 16 of 61



 1   fiscal year 2017 revenue of $143.3 million, compared to $67.2 million for 2016. The Company

 2   also announced revenue of $80.6 million for the fourth quarter of 2017, $57 million of which was

 3   “due to the DMS transaction.” The press release also stated that the Company expects GAAP

 4   revenue “of approximately $185-$195 million and expects more than $10 million of positive

 5   EBITDA for 2018.” Defendant Melo commented on these results in the press release. In

 6   particular, the press release quoted Defendant Melo as stating:

 7             “We’ve completed another record year and a very strong fourth quarter. We’ve
               exceeded our key targets for 2017 and have started 2018 with continued strong
 8             growth in revenues and operating performance,” said John Melo, Amyris President
               & CEO. “We have completed the transformation of our company into one of the
 9
               leading global companies focused on making our planet healthier. We have
10             organized around three core markets – Performance Health and Wellness, Clean
               Skin-Care and Pure Flavor & Fragrance Ingredients. Each of these markets is
11             delivering strong, profitable growth underpinned by the most advantaged
               technology in the sector. We are making good for humanity and our planet with No
12             Compromise® products. We are very pleased with our performance and expect
               another very strong year delivering continued market disruption with our
13
               partners.”5
14
               43.    The press release was materially false and/or misleading and led investors to
15
     believe that Amyris was already realizing strong growth in revenues for 2018 and would continue
16
     to experience positive revenue results for the year 2018 overall. Specifically, while Defendant
17
     Melo touted that Amyris has “started 2018 with continued strong growth in revenues” and that
18
     Amryis’s core markets “is delivering strong, profitable growth,” such statements were materially
19
     false or misleading because they wrongly suggested that Amyris was already receiving
20
     significantly increased revenues. As would later be revealed, essentially all of Amyris’s increase
21
     in revenue for the first quarter of 2018 was attributed to royalty revenues—revenues that were
22
     entirely estimated, and therefore would not have been received at the time of these statements,
23
     and that were materially inflated.
24
               44.    On the same day, Amyris held a conference call with analysts and investors to
25
     discuss the results disclosed in the press release. During the call, Defendants made prepared
26
     statements and answered analysts’ questions, stating, in relevant part:
27

28   5
         All emphasis herein is added unless otherwise stated.
                                                      13
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
           Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 17 of 61



 1        A) MELO: Let me start with our core markets and how we are simplifying our
             reporting. Our business is focused on 3 core markets: Performance Health and
 2           Wellness; Clean Skin-Care; Flavor & Fragrance Pure Ingredients (sic) [Pure
             Flavor & Fragrance Ingredients]…. [T]hese are markets where our No
 3
             Compromise promise, this means products that perform better, are lower cost
 4           and competitively priced, is taking significant share and enabling very strong
             profitable growth for Amyris, where we see this growth continuing for the
 5           next 3 to 5 years.
 6           In addition to making our core markets clear to you, we are also simplifying
             how we talk about our business model and how we report our results. We’ve
 7           been explaining the value share part of our business model to you and have been
             blending this into our product revenue line. This has become very material
 8
             faster than we expected, and we will now be reported -- reporting separately
 9           and labeling these as license and royalties. When you see this line in our
             GAAP results, this is mostly value share and represents the revenue we receive
10           from partners as our share of the value we create when our customers and
             partners use our product in their formulations. This is a good indicator of the
11           level of disruption our technology is enabling.
12
          B) MELO: So to summarize. Going forward, when you see royalties and licenses,
13           this is where we will report our value share payments. Product revenue will not
14           include value share. This will keep the product revenue and product direct cost
             of goods clean and near breakeven and the gross margin from products or what
15           we see as our value share reported as a royalty. Think of royalties as 100%
             gross margin. Think of products having the fully loaded cost of goods for those
16           products.
                                                 ***
17
             MELO: We are expecting continuous strong growth through 2022 and beyond,
18           and have this well underpinned by customer agreements in each of our core
             markets. We are expecting continued strong expansion of our gross margin
19
             into 2018 as a result of product mix and the full impact of our strategic
20           partnership with DSM.
                                             ***
21
             MELO: 2018 is starting off very well with very strong gross operating
22           performance and revenue that will be around double the first quarter of 2017.

23                                              ***
24           AMIT DAYAL: A really strong quarter and the guidance is looking really good
             as well. Kathy, did you mention in your prepared statements that you’re
25           expecting gross margins of around 70% in 2018? Just wanted to double check
             if I had that number right.
26
             VALIASEK: Yes. Yes, that’s correct.
27

28           AMIT DAYAL: Perfect. And is this mostly supported by licenses and royalty
                                                 14
     AMENDED CLASS ACTION COMPLAINT                                     FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 18 of 61



 1                revenues, you believe?

 2                VALIASEK: So what I would -- primarily, the answer to that question is yes.
 3
                  MELO: I mean, I think, just to emphasize that, and I want to do that because of
 4                the language change, right. I know we’re now using licenses and royalties. In
                  the past, it was value share. So you could think of what’s happening in ‘18 as
 5                predominantly value share affecting that gross margin. But it will be reported
                  and categorized as royalties and licenses, and it’s the royalty piece/value
 6                share that drives a lot of that gross margin performance.
 7
            C) MELO: Now let me review our outlook for 2018. We have proven our ability
 8             to grow. We have now transitioned our business to profitable growth with very
 9             strong gross margin performance in 2017 and beyond. We expect our revenue
               pattern through each quarter of 2018 to be largely consistent with prior years.
10             As a result, the first quarter will start off sequentially lower and 2018 is
               anticipated to be back-half loaded as before, with the sales growth of our
11             sweetener project, a new flavor ingredient, the batch production and sale of our
               fragrance ingredients, the established base, as well as the expected close of
12             several new collaborations in the fourth quarter.
13
                  To give you more granularity, we expect that roughly 1/3 of our 2018 revenue
14                will be delivered in the first half, with the remaining 2/3 coming in the second
                  half and more of it in the fourth quarter versus the third quarter.
15
                  For 2018, we anticipate revenue of approximately $185 million to $195
16
                  million. Gross margin on a blended basis across all 4 quarters is expected to
17                average above 70%, with high marks anticipated in the first half of this year
                  and then some moderation in the second half due to planned expenses
18                associated with launching several of our new products. We expect EBITDA of
                  positive $10 million or better in 2018 and to be net income positive in 2019.
19
            45.      These statements were materially false and/or misleading. Defendant Melo again
20
     portrayed royalty revenues as amounts already provided to Amyris, stating that royalty revenue
21
     “represents the revenue we receive” (bullet A) when, in truth, Amyris recorded royalty revenues
22
     based on uncertain, and inflated, estimates of future payments. Further, even though Amyris’s
23
     2018 royalty revenues were based on complex estimates (that were at best under informed and at
24
     worst fraudulent), Defendant Melo insisted that Amyris was “simplifying” its royalty revenue
25
     reporting for 2018 (bullet A), thereby wrongly suggesting that the financial results for 2018 would
26
     be even more certain than in previous years. Additionally, while Defendants touted its expanding
27
     gross margins and stated that “2018 is starting off very well with very strong gross operating
28
                                                      15
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 19 of 61



 1   performance [predominately consisting of royalty revenues] and revenue that will be around

 2   double the first quarter of 2017” (bullet B), Defendants failed to disclose that Amyris’s expanding

 3   gross margins were the result of highly uncertain overestimates that lacked a reasonable basis and

 4   that had a substantial likelihood of not being received. Defendants similarly failed to disclose the

 5   uncertain and inflated nature of its royalty revenues when touting the overall revenue projections

 6   for 2018 (bullet C).

 7          B.        April 17, 2018 Statements
 8          46.       On April 17, 2018, the Company filed its annual report on Form 10-K for the

 9   period ended December 31, 2017.6 The Form 10-K substantially affirmed the results announced

10   in the previously-issued press release. Additionally, the Form 10-K revealed that Nenter was the

11   Company’s third-largest customer, contributing $2.6 million in license and royalty revenue. The

12   2017 Form 10-K reported total liabilities of $346.1 million and net loss attributable to the

13   Company’s common stockholders of $93.3 million.

14          47.       The 2017 Form 10-K also disclosed a material weakness identified by

15   management, stating in relevant part:

16          Management, under the supervision of our CEO and CFO, and oversight of the
            Board of Directors, conducted an assessment of the effectiveness of our internal
17          control over financial reporting as of December 31, 2017, based on the criteria set
            forth in Internal Control-Integrated Framework issued by the Committee of
18
            Sponsoring Organizations of the Treadway Commission (2013 framework). Based
19          on this assessment, management has identified the material weakness described
            below:
20
                     The Company’s control environment was not effective because the
21                    Company lacked a sufficient number of trained resources with assigned
                      responsibility and accountability over the design and operation of internal
22
                      controls related to complex, significant non-routine transactions as well as
23                    routine transactions and financial statement presentation and disclosure;

24

25   6
       On April 2, 2018, the Company filed a Notification of Late Filing with the SEC on Form 12b-
26   25, announcing that it was unable to timely file its Annual Report for 2017. Amyris explained its
     tardiness was due to the “significant time and resources that were devoted to the accounting for
27   and disclosure of a significant transaction with [DSM],” the continued process of compiling
     information related to its cash flows, and the Company’s evaluation of the impact of ASC 606 on
28   its disclosures.
                                                     16
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 20 of 61



 1                   The Company did not have an effective risk assessment process to identify
                      and analyze necessary changes in significant accounting policies and
 2                    practices that were responsive to: (i) changes in business operations
                      resulting from complex significant non-routine transactions, (ii)
 3
                      implementation of new accounting standards and related disclosures, and
 4                    (iii) completeness and adequacy of required disclosures; and

 5                   The Company did not have an effective information and communication
                      process to ensure that the processes and controls were effectively
 6                    documented and disseminated to enable financial personnel to effectively
                      carry out their roles and responsibilities.
 7

 8          As a consequence, the Company did not have effective process level control
            activities over the following:
 9
                     The Company did not adequately design and document controls over
10                    complex, significant non-routine transactions that included various
                      financing arrangements and a business divestiture, all which involved
11                    multiple components including revenue elements; and
12
                     The Company’s controls over account reconciliations, review and approval
13                    of manual journal entries, and timely and complete financial statement
                      presentation and disclosure did not operate effectively
14
            The material weakness described above resulted in material misstatements in the
15          gain or loss on extinguishment, gain or loss from change in fair value of derivative
            liabilities, derivative liabilities, collaboration revenue, and additional paid-in
16
            capital in the preliminary consolidated financial statements that were corrected
17          prior to the issuance of the consolidated financial statements as of and for the year
            ended December 31, 2017. However, the material weakness creates a reasonable
18          possibility that a material misstatement of our annual or interim consolidated
            financial statements that would not be prevented or detected on a timely basis.
19          Therefore, we concluded that our internal control over financial reporting is not
            effective as of December 31, 2017.
20

21          48.       However, Defendants claimed that Amyris was in the process of resolving these

22   material weaknesses through certain actions it was taking as part of the Company’s “remediation

23   plan.” The 2017 Form 10-K stated:

24          Remediation Plan

25          We are addressing the identified material weakness by taking the following actions:
26
                 Augmenting our accounting staff with additional personnel, as well as
27                evaluating our personnel in key accounting positions;

28
                                                     17
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 21 of 61



 1               Documenting and augmenting key policies and internal control procedures to
                  strengthen our identification of and accounting for complex, significant non-
 2                routine transactions and routine transactions; and
 3               Implementing a program for training of internal staff members covering: (i) the
                  Company’s accounting policies and procedures, (ii) roles and responsibilities
 4                of the Company’s finance department, and (iii) new and existing financial
                  accounting issues.
 5
            Management believes that the foregoing efforts will effectively remediate the
 6          material weakness. As we continue to evaluate and work to improve our internal
            control over financial reporting, management may determine to take additional
 7
            measures to address control deficiencies or determine to modify the remediation
 8          plan described above.

 9          49.      Defendants’ representations regarding Amyris’s remediation plan were materially

10   false and/or misleading in that they left the impression that Amyris was curing its internal control

11   weakness over financial reporting and that future financial results would be unlikely to include

12   misstatements. Defendants made these representations despite the fact that the Company was in

13   the process of implementing new accounting rule ASC 606 in such a way as to recognize as

14   revenue estimates of future royalty payments that were inflated, and/or uninformed, and that had

15   a substantial likelihood of not being received. Indeed, Defendants failed to disclose that the

16   Company was in the process of preparing financial statements for 2018 that included, for the first

17   time, royalty revenues based on complex and uncertain estimates that would further strain

18   Amyris’s internal control over financial reporting. Additionally, while Defendants represented
19   that remedial augmenting of accounting staff and improved training was underway, as well as the

20   implementation of improved accounting policies and procedures, Defendants failed to disclose

21   that, at the time of their statements, the Company’s accounting department was experiencing near

22   constant turnover, was staffed predominately by inexperienced temporary employees (who were

23   serving in both regular staff positions and senior management positions), and as a result was

24   struggling to function effectively, according to CW 2 and CW 1.

25          C.       May 2018 Statements
26          50.      On May 14, 2018, Amyris issued a press release titled, “Amyris Continues Strong
27   Momentum and Execution with 77% Revenue Growth and Exceeds Gross Margin Target.” In the

28   press release, Amyris reported revenue of $23 million for the first quarter of 2018, compared with
                                                     18
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 22 of 61



 1   $13 million in the first quarter of 2017. The Company further announced over $11 million in

 2   royalty revenues for the first quarter of 2018, explaining, “[o]ur product related royalty revenue

 3   (previously referred to as value share) delivered $11.4 million of 100% gross margin related

 4   revenue.”

 5           51.      Also on May 14, 2018, the Company held an earnings conference call with analysts

 6   and investors to discuss the results announced in the press release. Specifically, Defendants

 7   stated, in relevant part:

 8           A) MELO: We’ve successfully transitioned our Brotas fermentation facility to
                DSM, and we are delivering on our strategy of growing our revenue at above
 9              the rate of our peers and doing it profitably at the gross margin level.
10
                   We exceeded our guidance for the year of about 70% gross margin and
11                 delivered strong revenue growth. We delivered activity in the first quarter that
                   would have represented an additional $1 million in revenue. This would have
12                 been mostly 100% gross margin revenue that is expected to be accounted for in
                   the second quarter due to timing.
13
                   This is what we consider growing sustainably, and we have very good visibility
14
                   on continuing at this rate or better for the next several years.
15

16           B) MELO: We delivered strong growth in both our consumer business and our
                ingredients business during the quarter, and our business model continue to
17              deliver strong cash performance. Our royalty payments, which we used to call
                value share from products delivered was $11.4 million in the first quarter versus
18              $225,000 for the same period last year. This is a strong indication of the
                underlying performance of our products in their respective end markets and
19              the sustainability of our differentiated and advantaged business model.
20
             C) VALIASEK: Now let me review our first quarter 2018 results. Q1 2018 GAAP
21
                revenue was $23 million, up 77% over $13 million for the first quarter of
22              2017. As a reminder, on our Q4 2017 teleconference, we noted that due to the
                growth of our royalty or value share revenues, for Q4 onward, we begin
23              reporting them on a separate line item as license and royalty revenue, and
                they will no longer be grouped within product revenues. Prior year amounts
24              are also classified to conform to this presentation.
25
                   Non-GAAP gross profit was $19 million or 82.6% compared with negative
26                 $574,000 or negative 4.4% for Q1 2017. This is an indicator of much improved
                   margins going forward based on product mix and royalty revenue as we work
27                 toward our goal of adjusted gross margin for 2018 of about 70%.
28
                                                       19
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 23 of 61



 1          52.      Defendants’ statements were materially false and misleading. While Defendants

 2   stated that royalty revenues had “delivered” (previous paragraph) and that Amyris was

 3   “delivering” on its revenue projections (bullet A), described Amyris’s revenue as “growing

 4   sustainably,” and described themselves as having “very good visibility” for continued revenue

 5   growth “at this rate or better” (bullet A), they failed to disclose that Amyris’s revenue growth was

 6   very likely not sustainable but was achieved only by overstated estimates of future payments and

 7   that Defendants, in fact, had very little visibility into or control over those royalty revenues.

 8   Defendants similarly claimed the increased royalty revenues were due to the “performance of

 9   [Amyris’s] products” (bullet B) wrongly suggesting that the Company was actually receiving

10   royalty profits from products sold rather than overestimating future royalties due from DSM based

11   on Nenter sales. Defendant Valiasek further oversimplified the implementation of ASC 606 as

12   primarily just a change in description, saying that license and royalty revenues are being reported

13   “on a separate line item” and are “no longer be[ing] grouped within product revenues” (bullet C)

14   while failing to warn investors of the true implications—that aspirational and largely uninformed

15   estimates that had a substantial likelihood of not being realized were now being reported as

16   recognized revenue.

17          53.      During the question and answer segment of the call, Defendants further

18   downplayed the impact of ASC 606 and reiterated that investors should expect $50-$60 million
19   in royalty revenue for the year. Defendants stated, in relevant part:

20          A) AMIT DAYAL: One of my questions is around the royalty and licenses side. Is
               the $11.4 million, all of it royalties for the quarter? Or are there any license fees
21             in it, too?
22
                  MELO: Amit, first of all, thank you for being on the call and thank you for the
23                question. Just about all of it is royalty or what we used to call value share. So
                  there is no license revenue in the quarter.
24
                  AMIT DAYAL: Understood. And how should we sort of look into these
25                royalty revenues going forward? Will this kind of be steady state at this type
                  of level or will there be some variances depending on the end-market sales?
26
27                MELO: Yes. I mean, the way I would look at it, I think what we said in the last
                  call is that we would generate around $50 million to $60 million of value share
28                for the year, and that is the royalty line. And that’s what you should expect. It
                                                      20
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 24 of 61



 1                won’t be perfectly linear for the year, so you’ll see some choppiness. But again,
                  for the full year, $50 million to $60 million, I’d expect some choppiness, but
 2                full year strong flows. No change.
 3
            B) CARTER WILLIAM DRISCOLL: …. Maybe just a couple others. ASC 606,
 4             any impact there, Kathy?
 5
                  VALIASEK: There is a de minimis impact, Carter, interesting question, a de
 6                minimis impact for us. Though you can read about it in our 10-Q, but it’s
                  relatively de minimis.
 7
                  CARTER WILLIAM DRISCOLL: Okay. And then there was some discussion,
 8                I thought, also about maybe the timing of royalty recognition versus product
 9                recognition. Any update there you can share?

10                VALIASEK: So in the instance of our -- the agreement that we have with DSM,
                  right, and the Nenter royalty revenue, so that is recognized a little bit differently
11                than our traditional value share or royalty revenue agreements. And the
                  difference is that in that instance we aren’t doing the manufacturing. So rolling
12                forward, anything that we’re -- any product where we are manufacturing and
13                the royalty revenue will be recognized when we actually ship the product,
                  whereas the royalty revenue under the DSM and Nenter agreement is
14                recognized when Nenter is selling into the market.

15                CARTER WILLIAM DRISCOLL: Okay. So the mix of the royalty might
                  change, again, depending on who’s doing what in any particular quarter. But as
16
                  you add more outside of those relationships, I’m assuming it would be the latter.
17                So you might get a little bit more, I’ll say visibility might not be the right word,
                  but the timing difference might be mitigated a bit?
18
                  MELO: Yes, it will be more predictable is probably the best way to say it
19                because we used to wait for the payment and then book. And now we can
                  actually book when we ship the product out the door. That’s the big change
20
                  around, and it’s really around the flavor and fragrance space that we do that
21                quite a bit.

22          54.       Defendants’ statements were materially false and/or misleading. When asked if
23   there would be variances in royalty revenues based on end-market sales, Defendant Melo offered
24   only the slight qualification that it will “not be perfectly linear,” but he assured that “for the full
25   year, $50 million to $60 million, I’d expect some choppiness, but full year strong flows. No
26   change.” (Bullet A). Thus, despite being specifically asked about possible “variances depending
27   on the end-market sales,” Defendant Melo failed to disclose that actual royalty revenues Amyris
28   would receive were highly susceptible to variances depending on the actual sales. (Bullet A). In
                                                        21
     AMENDED CLASS ACTION COMPLAINT                                              FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 25 of 61



 1   fact, Defendants went on to offer additional materially false and/or misleading answers to direct

 2   questions. When asked about the impact of ASC 606, Defendant Valiasek flatly answered that

 3   the impact was “de minimis.” (Bullet B). When further pressed about the timing of the royalty

 4   revenue recognition, Defendants significantly downplayed the implications of its ASC 606

 5   accounting and chalked up the impact of such accounting to a minor difference in timing, with

 6   Defendant Melo stating: “we used to wait for the payment and then book. And now we can

 7   actually book when we ship the product out the door. That’s the big change around.” (Bullet B).

 8   Defendant Valiasek (CFO) provided a similarly incomplete and innocuous answer, saying “any

 9   product where we are manufacturing and the royalty revenue will be recognized when we actually

10   ship the product” and that “the royalty revenue under the DSM and Nenter agreement is

11   recognized when Nenter is selling into the market.” (Bullet B). However, the impact of ASC 606

12   amounted to far more than timing, and it was not the case that Amyris waited to have actual sales

13   information before recognizing royalty revenue under the DSM and Nenter agreement since

14   Amyris was instead recognizing DSM/Nenter royalty revenue based on Defendants’ inflated

15   estimates of royalty payments based on projected Nenter sales. As Defendants would later admit

16   on April 11, 2019 (the end of the Class Period), “a material error was made related to the

17   estimates for recognizing revenue for royalty payments under the Value Sharing

18   Agreement…between the Company and DSM under Accounting Standards Codification Topic
19   606, Revenue from Contracts with Customers, for the quarterly and year-to-date periods ended

20   March 31, 2018 and June 30, 2018 and year-to-date period ended September 30, 2018” that

21   would require Amyris to restate its financial statements for those quarters.

22          55.     On May 16, 2018, the Company filed a Notification of Late Filing on Form 12b-

23   25 for the quarterly report for the period ended March 31, 2018, reportedly “because of the

24   significant time and resources that were devoted to the accounting for and disclosure of the

25   adoption of ASC 606, Revenue from Contracts with Customers…” Amyris further reported the

26   Company was engaged in ongoing remediation efforts to resolve its previously disclosed material
27   weaknesses in internal controls, including the hiring of experienced personnel, stating: “As part

28   of the ongoing remediation efforts, during the quarter ended March 31, 2018, the Company hired
                                                     22
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 26 of 61



 1   experienced personnel with qualifications in accounting leadership and technical accounting and

 2   will take further actions to remediate the material weakness in internal control over financial

 3   reporting.”

 4          56.       On May 18, 2018, the Company filed its quarterly report on Form 10-Q for the

 5   period ended March 31, 2018 and reported total revenue of $22.99 million and licensing and

 6   royalty revenue of $11.4 million. In the Q1 2018 Form 10-Q, Defendants stated that the

 7   previously identified material weaknesses in internal control over financial reporting had not yet

 8   been remediated but stated that “[o]therwise, there were no changes in our internal control over

 9   financial reporting during the fiscal quarter ended March 31, 2018 that have materially affected,

10   or are reasonably likely to materially effect, our internal control over financial reporting.”

11          57.       The Q1 2018 Form 10-Q contained Defendants Melo’s and Valiasek’s signed

12   certifications pursuant to SOX attesting to the accuracy of the report and the disclosure of any

13   weakness or change in the Company’s internal controls. These certifications of Defendants Melo

14   and Valiasek stated:

15          1. I have reviewed this Quarterly Report on Form 10-Q of Amyris, Inc.;

16          2. Based on my knowledge, this report does not contain any untrue statement of a
               material fact or omit to state a material fact necessary to make the statements
17
               made, in light of the circumstances under which such statements were made, not
18             misleading with respect to the period covered by this report;

19          3. Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects the
20             financial condition, results of operations and cash flows of the registrant as of,
               and for, the periods presented in this report;
21

22          4. The registrant’s other certifying officer and I are responsible for establishing
               and maintaining disclosure controls and procedures (as defined in Exchange
23             Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
               reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
24             registrant and have:
25
                   a) Designed such disclosure controls and procedures, or caused such
26                    disclosure controls and procedures to be designed under our supervision, to
                      ensure that material information relating to the registrant, including its
27                    consolidated subsidiaries, is made known to us by others within those entities,
                      particularly during the period in which this report is being prepared;
28
                                                       23
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 27 of 61



 1
                  b) Designed such internal control over financial reporting, or caused such
 2                   internal control over financial reporting to be designed under our
                     supervision, to provide reasonable assurance regarding the reliability of
 3
                     financial reporting and the preparation of financial statements for external
 4                   purposes in accordance with generally accepted accounting principles;

 5                c) Evaluated the effectiveness of the registrant’s disclosure controls and
                     procedures and presented in this report our conclusions about the
 6                   effectiveness of the disclosure controls and procedures, as of the end of the
                     period covered by this report based on such evaluation; and
 7

 8                d) Disclosed in this report any change in the registrant’s internal control over
                     financial reporting that occurred during the registrant’s most recent fiscal
 9                   quarter (the registrant’s fourth fiscal quarter in the case of an annual report)
                     that has materially affected, or is reasonably likely to materially affect, the
10                   registrant’s internal control over financial reporting; and
11
            5. The registrant’s other certifying officer and I have disclosed, based on our most
12             recent evaluation of internal control over financial reporting, to the registrant’s
               auditors and the audit committee of the registrant’s board of directors (or persons
13             performing the equivalent functions):
14                a) All significant deficiencies and material weaknesses in the design or
15                   operation of internal control over financial reporting which are reasonably
                     likely to adversely affect the registrant’s ability to record, process, summarize
16                   and report financial information; and

17                b) Any fraud, whether or not material, that involves management or other
                     employees who have a significant role in the registrant’s internal control over
18                   financial reporting.
19
            58.      These certifications of Defendants Melo and Valiasek were materially false and/or
20
     misleading when made for the following reasons: (i) they falsely stated that the 10-Q fairly
21
     presented the financial condition, results of operations, and cash flows of Amyris when, in fact,
22
     the 10-Q materially overstated the Company’s royalty revenues; (ii) they falsely asserted that the
23
     10-Q did not include material misrepresentations or omissions when, in fact, the 10-Q materially
24
     failed to disclose that the royalty revenues were actually inflated estimates that lacked a
25
     reasonable basis and that had a substantial likelihood of not being received in the amount reported;
26
     (iii) they falsely stated that Defendants Melo and Valiasek had designed disclosure controls and
27
     procedures and internal control over financial reporting such as to ensure that material information
28
                                                       24
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 28 of 61



 1   was made known to Defendants and to provide reasonable assurance that the financial statements

 2   were reliable in accordance with GAAP when, in fact, Defendants either knowingly or recklessly

 3   permitted the financial statements to include unreliable and incorrect financial results; and (iv)

 4   they falsely stated that significant deficiencies and material weaknesses in the Company’s internal

 5   control over financial reporting had been disclosed when, in fact, additional undisclosed material

 6   weaknesses in Amyris’s internal control over financial reporting existed.

 7           59.      On May 22, 2018, the Company hosted a presentation to analysts and investors

 8   called “Amyris, Inc. BioDisrupt 2018.” During the presentation, Defendants stated, in relevant

 9   part:

10           A) MELO: We see the growth ahead at about 71%, and we see a margin in the
                health and wellness space of about 83%. So great gross margin business. And
11              it’s a great gross margin business because a core part of that business in the
                near to medium term is actually 100% margin payments, or we used to call
12
                value share, we now call it royalty, from DSM for some of our vitamin
13              technology.

14                                                    ***
                   VALIASEK: So again, what are seeing? Sustainable growth. This is how we
15                 get to [earnings before interest, taxes, depreciation, and amortization
                   (“EBITDA”)] positive in 2018 and the outer years, Okay. 83% non-GAAP
16
                   gross margin versus last year same quarter, negative 4%.
17
                                                      ***
18                 But if you take out of our run rate from Q1 2018, that $6 million where it’s
                   almost at the exact same run rate we were at for Q4 2017. So a lot of investors
19                 and analysts are saying to me, Okay, well the information that you’re giving
20                 me, we’re doing the math, we’ve said our EBITDA will be $10 million positive.
                   If we do the math, you’re going to be even more than that. But what we
21                 wanted to do consistently is be conservative, make sure that we meet our
                   numbers.
22
                   Here’s our revenue growth. It’s again, year over year amazing. We’re expecting
23                 to do 185 to 195 in 2018. Again, gross margin at least 70% for 2018. And
24                 you’ll see the same thing in 2019.

25
             B) MELO: We’re now one of the fastest-growing companies on Nasdaq, one of
26              the top 40 fastest growing companies on Nasdaq when you look at us over the
                last three years. And we’ve had a great share performance this year with
27              exception of the last week, so we hope you all buy more shares to fix that
                problem, Okay.
28
                                                      25
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 29 of 61



 1                And we have the most profitable product portfolio in our industry with an
                  anticipated gross margin of around 70% for the year. And we blew through
 2                that in the first quarter, as you know, based on the mix of products that we
                  sold in the first quarter.
 3

 4          C) MELO: The next segment is health and wellness. And health and wellness has
 5             three specific drivers of growth that are all contracted and all part of our
               business today. The first is DSM has a value share/royalty agreement with us
 6             for our current vitamin, and also for the vitamin we plan on introducing.

 7                What I don’t think we’ve made very clear is that the rate, the percentage of that
                  royalty increases significantly over the second half of this year and into next
 8                year and the year after.
 9
                  The math is pretty simple. We started the first half of this year with about a
10                25% value share. We end the year at a 35% value share. And we go into next
                  year and the following year with a 45% value share.
11
                  Without much change to our base business, the share we get of the margin in
12                Vitamin E or the royalty payment is significantly greater going into the second
13                half and going into 2019 and 2020.

14          60.      Defendants’ statements were materially false and/or misleading. Among other

15   things, Defendants touted the Company’s “great margin business” based on royalties from DSM,

16   characterizing Amyris’s improved revenues and gross margins as “sustainable growth” (bullet A)

17   while failing to disclose any uncertainty around the DSM royalties or that Amyris’s revenue

18   growth was very likely not sustainable but was achieved only by overstated estimates of future

19   payments that Defendants, in fact, had very little visibility into or control over. Far from

20   disclosing uncertainty, Defendant Valiasek (CFO) instead assured investors that the numbers

21   being presented were “consistently… conservative” because of Defendants’ objective to “make

22   sure that we meet our numbers.” (Bullet A). Defendants further lauded Amyris as being “now

23   one of the fastest-growing companies in NASDAQ” with “the most profitable product portfolio

24   in the industry” due to “gross margin of around 70%,” which Amyris exceeded in the first quarter

25   “based on the mix of products that we sold in first quarter.” (Bullet B). Such a representation

26   was materially false, or at least misleading, because it attributed Amyris’s gross margin—a metric

27   predominately based on royalty revenues (see Defendants’ earnings call statements on March 15,

28   2018, supra at ¶44)—to products “sold in the first quarter” when the exact opposition was true:
                                                      26
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 30 of 61



 1   Amyris’s purported gross margin was primarily based on invented estimates of future royalties

 2   that would come from projected product sales. In addition, when discussing the DSM royalty

 3   agreement specifically, Defendant Melo boasted about the increasing percentages that would be

 4   due to Amyris, describing the “math [a]s pretty simple,” but again failing to warn of the

 5   considerable uncertainty of such royalty revenues that were, in truth, aspirational projections.

 6   Indeed, Defendants would later admit their lack of visibility into the factors determining their

 7   royal revenues. See ¶68, infra (“[W]e have no visibility on the actual royalty....”).

 8           D.       August 2018 Statements
 9           61.      On August 6, 2018, Amyris issued a press release titled, “Amyris Delivers Another

10   Quarter of Profitable Growth While Executing Well on Strategic Agenda.” The press release

11   disclosed total revenue of $24.8 million for the second quarter of 2018. Defendant Melo

12   commented on the second quarter’s positive results, stating they are a “demonstration that our

13   focus on profitable growth is yielding results.”

14           62.      On the same day, the Company held a conference call with analysts and investors

15   to discuss the Company’s second quarter results. During the call, Defendants stated, in relevant

16   part:

17           A) MELO: We’ve completed a very good first half in comparison to the first half
                of 2017 and a strong second quarter. We delivered much better revenue in the
18              first half of 2018, much stronger gross margin, lower cost and continued our
                improvement in net income. Our strategy of delivering strong, profitable
19
                growth is working, and we expect a very strong second half to build on the
20              momentum of the first half.
                                                     ***
21              Our gross profit has also improved significantly from the first half of 2017.
                First half of 2017, we had 19% non-GAAP gross margin. In the first half of
22              2018, we are at 84% non-GAAP gross margin, the second quarter also at the
                84% gross margin level.
23

24                 We delivered most of this first half performance on the back of our Clean
                   Beauty business, the value share/royalty payments and collaborations. …
25
                   Our royalty/value share is continuing to do well, and our Clean Beauty
26                 business is growing faster than we expected.
27
                                                         ***
28
                                                        27
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 31 of 61



 1          B) MELO: Let me now end with our outlook. We expect to deliver with our prior
               stated target revenue range of $185 million to $195 million and to achieve a
 2             full year positive EBITDA of around $10 million….
 3
                  In aggregate, we expect these activities and our base business to deliver
 4                between $135 million and $145 million of revenue and gross profit in excess
                  of $100 million in the second half. We feel very confident about the second
 5                half and have been exceeding our plan for the areas of our business that we
                  control.
 6
                  The only area of our business that we have no control over is our Vitamin E
 7
                  royalty. In this activity, DSM is now responsible for the supply, and we are
 8                purely a receiver of value share or royalty based on market price and of volumes
                  sold by Nenter. This is a very volatile market, and we have no control over the
 9                price Nenter sells into this market. These royalties represent between $10
                  million and $15 million of expected second half performance, and that is built
10                within the $135 million to $145 million of expected second half revenue. We
11                have been very effective at predicting market prices to date, but there’s no
                  guarantee that we will always get this right.
12
                  The key drivers of our growth are very strong consumer demand for natural,
13                sustainable products that deliver great performance.
14          C) VALIASEK: We are about where we expected to be at this point in the year
15             and expect a large trajectory in revenue for the second half. This is bolstered
               by the many agreements we expect that John mentioned, which will fuel our
16             business through year-end. This pipeline of business is sizable. In fact, we
               anticipate that our quarterly revenues in Q3 and Q4 will be at some of the
17             highest quarterly levels we’ve experienced since executing the fuels business
               and at much improved profitability. This is representative of the leverage and
18             power within our current business model that we expect will get us to
19             profitability.

20                Now let me review our second quarter 2018 results. Q2 2018 GAAP revenue
                  was $24.8 million compared to $25.7 million for the second quarter of 2017.
21                As a reminder, this reflects over $4 million of lower farnesene sales as a result
                  of DSM now providing farnesene for Vitamin E, offset by increased sales in
22
                  Clean Beauty, Vitamin E royalties and collaboration revenue. Adjusting out the
23                low-margin revenues from 2017, our growth is 15% on an absolute basis.

24          63.      Defendants’ statements were materially false and/or misleading. Specifically,

25   Defendant Melo spoke glowingly about how Amyris had “delivered much better revenue,” how

26   Amyris’s strategy “is working” and “is yielding results,” and falsely attributed Amyris’s revenue
27   growth to “strong demand” (bullet A) while failing to disclose that Amyris’s revenue growth was

28   really achieved only through overestimated future payments (and that it was yet to be determined
                                                      28
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 32 of 61



 1   whether those estimates would “deliver” or “work”). Defendant Melo also touted the Company’s

 2   improved gross margin performance, described Amyris’s performance as “delivered” by “value

 3   share/royalty payments,” and claimed royalty revenue was “continuing to do well” (bullet A) even

 4   though Amyris had actually received only a total of $2.6 million in royalty payments by the end

 5   of the second quarter in 2018—less than half of the $5.75 million the Company had received in

 6   royalty payments by the end of the second quarter in 2017. Moreover, despite guardedly

 7   conceding volatility in the Vitamin E market and that Amyris has “no control over the price Nenter

 8   sells into this market,” Defendants falsely and/or misleadingly assured investors that Defendants

 9   “have been very effective at predicting market prices to date,” (bullet B), claimed that reduced

10   farnesene sales had been offset, in part, by Vitamin E royalties (when this was yet to be proved)

11   (bullet C), and maintained the Company’s revenue estimate of between $135 million and $145

12   million (bullet B). Thus, Defendants perpetuated expectations of “a large trajectory in revenue

13   for the second half” saying they were “very confident” on being able to deliver on those

14   projections. (Bullets B and C). Defendants still critically failed to disclose that Amyris had

15   recognized royalty revenues based on estimated future royalty payments that were uncertain and

16   likely to not be received in the amount reported.

17          64.     On August 14, 2018, the Company filed its quarterly report on Form 10-Q for the

18   period ended June 30, 2018, in which it reported $23.19 million revenue. The Q2 2018 Form 10-
19   Q further announced license and royalty revenue of $6.88 million for the second quarter. The Q2

20   2018 Form 10-Q also stated that the Company’s material weaknesses in internal control over

21   financial reporting previously disclosed in the 2017 Form 10-K have not yet been remediated but

22   assured that “otherwise, there were no changes in our internal control over financial reporting

23   during the fiscal quarter ended June 30, 2018 that have materially affected, or are reasonably

24   likely to materially effect, our internal control over financial reporting.”

25          65.     The Q2 2018 Form 10-Q contained Defendants Melo’s and Valiasek’s signed

26   certifications pursuant to SOX attesting to the accuracy of the report and the disclosure of any
27   weakness or change in the Company’s internal controls. These certifications pursuant to SOX are

28   the same or substantially similar to those in the Q1 2018 Form 10-Q, referenced in ¶57, above.
                                                      29
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 33 of 61



 1   The certifications stated, among other things, that “based on my knowledge this quarterly report

 2   does not contain any untrue statement of material fact or omit to state a material fact necessary to

 3   make the statements made…not misleading….” The certifications also stated that Amyris’s

 4   “internal control over financial reporting” was designed “to provide reasonable assurance

 5   regarding the reliability of financial reporting and the preparation of financial statements.” These

 6   certifications were materially false or misleading for the reasons provided in ¶58, above.

 7          66.     In summation, Defendants’ statements during the Class Period, identified herein,

 8   were each materially false or misleading when made because they gave an inaccurate picture of

 9   the Company’s financial results and overall financial condition while failing to disclose the

10   following material, adverse facts, which Defendants knew, consciously disregarded, or were

11   reckless in not knowing:

12          (a) that Defendants were misusing ASC 606;

13          (b) that the reported licensing and royalty revenues were materially overstated and
                improperly based on uncertain estimations;
14

15          (c) that the Company lacked sufficient resources to accurately report its financial results,
                including royalty revenues and accounting for certain transactions;
16
            (d) that Amyris would need to restate its 2018 financial statements;
17
            (e) that Defendants were not implementing the Company’s announced Remediation Plan
18              as represented, as it related to both financial reporting and the augmentation of
                accounting personnel and training;
19
            (f) that there were undisclosed material weakness in Amyris’s internal control over
20
                financial reporting;
21
            (g) that, as a result of the foregoing, the Company’s representations concerning its
22              financial results, business prospects, and internal controls were improper and could
                not be relied upon; and
23
            (h) that, as a result of the foregoing, the Company would be unable to timely file its
24
                annual report for period ended December 31, 2018.
25

26
27

28
                                                     30
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 34 of 61



 1                          VI.    THE TRUTH IS SLOWLY REVEALED
 2          A.        November 13, 2018 and November 15, 2018 Disclosures
 3          67.       The truth began to emerge on November 13, 2018 when the Company reported

 4   poor financial results, which it attributed to “volatility of the Vitamin E market.” For the third

 5   quarter 2018, the Company announced in a press release, in relevant part:

 6                   Q3 2018 GAAP revenue of $14.9 million, compared with GAAP revenue
                      of $24.2 million for Q3 2017. Third-quarter revenue of $14.9 million
 7                    compared with the same period in 2017 of $22.5 million when adjusted for
                      the loss making product sales on contracts assigned to DSM.
 8

 9                   Q3 2018 Adjusted gross margin of $8.2 million, or 55% of revenue,
                      compared to Q3 of 2017 of $8.3 million, or 34%.
10
                     Current quarter delivering at $200 million of annualized recurring revenue
11                    rate with over 60% gross margin. Doubling recurring revenue year on year
                      while tripling adjusted gross margin dollars.
12

13                   Sugarcane based zero calorie sweetener successfully scaled and shipping
                      commercially
14
            EMERYVILLE, Calif., Nov. 13, 2018 (GLOBE NEWSWIRE) -- Amyris, Inc.
15          (Nasdaq:AMRS), the industrial bioscience company, today announced preliminary
            unaudited financial results for the third quarter ended September 30, 2018.
16
            “We are pleased with the rapid ramp up of our new, zero calorie sweetener product
17          and our continued strong recurring revenue growth,” said John Melo, President
            and CEO of Amyris. “However, we are very disappointed with the volatility of
18
            the Vitamin E market and its direct impact on our third quarter revenue. Some
19          of this shortfall is expected be made up with our core market revenue
            performance through year end.”
20
            Continued Melo, “While the unpredictable nature of the Vitamin E market and
21          our royalty is disappointing, we are very pleased by the strong growth of our Clean
            Beauty business, the early demand for our zero calorie sweetener and for the better
22
            than planned growth of our ingredients business. Our recurring revenue has been
23          doubling year on year and we are on pace to deliver for the fourth quarter at an
            annualized rate of about $200 million in recurring revenue. This is double what we
24          did in recurring revenue for the fourth quarter of last year and a great testament to
            the quality of our product portfolio and of our partnerships where we are delivering
25          strong results. We are achieving this revenue growth from our product sales and
            long term partnerships while delivering three times the gross margin dollars year
26
            to date 2018 versus 2017 at this time. We expect strong continued recurring
27          revenue growth where we control our destiny while delivering industry leading
            gross profit.”
28
                                                      31
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 35 of 61



 1          68.      On the same day, Amyris held a conference call with analysts and investors to

 2   discuss the Company’s third quarter results. During the call, Defendants stated, in relevant part:

 3          A) MELO: Our third quarter results were disappointing. We delivered strong
               results from the activities we controlled, with continued execution on the
 4             promises we’ve made to you, and very poor results from the Vitamin E royalty
               aspect of our business, an activity outside of our control.
 5

 6                                               ***
                  Since the start of 2018, we have had no direct involvement in the Vitamin E
 7                business. Short-term oversupply and selling price is the issue and a direct
                  impact on our royalty revenue. We expected around $15 million of royalty
 8                revenue in the third quarter and realized 0.
 9
            B) MELO: We have no visibility on the actual royalty as it is calculated on the
10             selling price of their contracts that have been at a significant discount to
11             market prices. We have realized about $20 million in royalty payments during
               the first half of this year. We continue to believe and expect around $40
12             million of annual royalty payments in the short to midterm and after we get
               through the significant current market volatility.
13

14          C) VALIASEK: To provide you with some color here, the biggest negative hit for
               Q3 2018 revenue was due to Vitamin E royalties not coming in for the quarter,
15             which had quite a material impact on revenue for the quarter, followed by a
               much smaller amount of fragrance partner royalty revenue that was earned but
16
               could not be recognized in Q3 due to ASC 606 requirements.
17
                                                 ***
18                In closing, while the impact of Vitamin E royalties on the third quarter is a
                  setback, we are overcoming this with the diversification of our business and its
19                performance where we largely continue to exceed our growth expectations.
20
            D) MELO: We said $170 million, or around $170 million in revenue. And again,
21             the biggest thing we did was we adjusted out the total second half Vitamin E
               expectation of $30 million. And then, we’re doing a little bit better on the
22             underlying performance than we expected. So better underlying, removal of E
23             completely. Any E we get would be upside. As I said on the call, I don’t -- it’s
               not that I don’t expect us to earn E in the future, but because of the volatility,
24             it is something we cannot forecast and we’re removing from plans going
               forward. So $170 million in revenue at about a 70% gross margin for the year.
25
                                               ***
26                AMIT DAYAL: Okay. Understood. That clarifies things. We should also
27                remove Vitamin E from sort of our models for next year, do you think, I mean,
                  just to be conservative?
28
                                                      32
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 36 of 61



 1             MELO: I think, to be conservative, again, I just want to get away from not doing
               what we say on financial, so I would remove it. And don’t be surprised if we
 2             deliver to the upside. There’s no reason for us to believe we won’t be able to
               access at least what we’ve done this year. I mean, so far, this year, we’ve
 3
               realized about $20 million, and again, at target. Let’s assume there’s no
 4             craziness in the market, $40 million would be the expected outcome. But we’re
               not going to plan or guide to that. It still says going to next year, we have a very
 5             robust year, right? Everything we have in place, assuming it continues to
               perform, we would be around $240 million of revenue for next year. So we feel
 6             great about next year, but we’re not going to add E into our guidance for next
               year.
 7
                                                ***
 8          E) CARTER WILLIAM DRISCOLL: …[O]ne of the things that you had been
               progressing towards is fixing the capital structure you made progress with the
 9             ‘18 maturities. Certainly, you appear that you’re making progress towards the
               ‘19 maturities. And I think, certainly, investors are rightfully concerned about
10             the ability to refinance the significant bullets for those 2 payments that are due
11             in April and May of next year…. I guess, what I’m trying to get at is what is
               your comfort level that you will be able to refinance these in time, while you’re
12             delivering on that positive cash generation in fourth quarter that you had been
               talking about through the balance of this year as you give people comfort that
13             you will be able to adequately recap them without a significant increase in the
               interest rate?
14

15                MELO: Yes. Again, we have had no concern. We’ve heard the concern, by the
                  way, so I acknowledge that it’s -- I mean, what you’ve just described, Carter, is
16                something we have felt clearly from investors. Internally, I can tell you we’ve
                  had no concern. I mean, number one, we have people around the table that
17                could easily refinance if that’s what they decided to do; and number two, we
                  have had significant discussion, including explicit offers on the table for what
18                we do. And what we’ve been trying to do is optimize timing. Because of what
19                we can see as the cash generation of the business, we think putting ourselves in
                  a position to pay off that debt is better than letting it go to equity. And that’s
20                why we’ve been, again, trying to manage the discussions and timing as best as
                  possible. And again, I think it’s to be seen, right? But it has not been a
21                significant concern whether or not we could resolve that debt. That’s kind of
                  the least of my worries.
22

23          69.      Following the November 13, 2018 press release and earnings call, the price of

24   Amyris’s stock plunged 30%, or $1.76 per share, on November 14, 2018, to close at $4.14 per

25   share compared to the previous trading day’s closing of $5.90 per share, on unusually heavy

26   trading volume. However, the November 13, 2018 disclosures were only partially corrective.

27   The disclosures were corrective in that they disclosed disappointing royalty revenues, which was

28   a materialization of some of the risks concealed by Defendants’ materially false or misleading
                                                       33
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 37 of 61



 1   statements. (Bullet A). However, Defendants’ statements were also materially false and/or

 2   misleading because Defendants attributed the cause of the shortfall entirely to recent volatility in

 3   the Vitamin E market and confined the disappointing royalty revenues only to the third quarter of

 4   2018 while reiterating the royalty revenues previously recognized for the first and second quarter

 5   of 2018, suggesting that those revenues had been received and were correct. (Bullets B, C, and

 6   D). In truth, however, Defendants had recognized royalty revenues for the first half of 2018 based

 7   on overstated estimates, which would later be admitted by Defendants. Moreover, Defendant

 8   Melo falsely or misleadingly assured that Amyris internally “had no concern” about repaying its

 9   debts obligations. This contradicted by CW 2 who described that Amyris’s debt was a major

10   concern throughout the Company. Amyris’s stock price would have dropped more if the full truth

11   had been revealed at that time.

12          70.     On November 15, 2018, the Company filed its Quarterly Report on Form 10-Q for

13   the third quarter ended September 30, 2018 (the “Q3 2018 Form 10-Q”) with the SEC. The Q3

14   2018 Form 10-Q confirmed the disappointing results previously announced by Amyris. The

15   Company reported revenue of $14.86 million and net loss of $68.32 million. The Q3 2018 Form

16   10-Q reported license and royalty revenue of $18.46 million for the nine months ended September

17   30, 2018. However, by the end of the third quarter, Amyris had only received $4.37 million in

18   royalty revenue. The report also stated that the previously-identified material weaknesses in
19   internal control over financial reporting had not yet been remediated but falsely stated,

20   “[o]therwise, there were no changes in our internal control over financial reporting during the

21   fiscal quarter ended September 30, 2018 that have materially affected, or are reasonably likely to

22   materially effect, our internal control over financial reporting.”

23          71.     The Q3 2018 Form 10-Q contained Defendants Melo’s and Valiasek’s signed

24   certifications pursuant to SOX, attesting to the accuracy of the report and the disclosure of any

25   weakness or change in the Company’s internal controls. These SOX certifications are the same

26   or substantially similar to those in the Q1 2018 Form 10-Q, referenced in ¶57, above. The
27   certifications stated, among other things, that “based on my knowledge this quarterly report does

28   not contain any untrue statement of material fact or omit to state a material fact necessary to make
                                                      34
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 38 of 61



 1   the statements made…not misleading….” The certifications also stated that Amyris’s “internal

 2   control over financial reporting” was designed “to provide reasonable assurance regarding the

 3   reliability of financial reporting and the preparation of financial statements.” These certifications

 4   were materially false or misleading for the reasons provided in ¶58, above.

 5           B.      March 18, 2019 and March 19, 2019 Disclosures
 6           72.     On March 18, 2019, the Company issued a press release announcing Amyris’s

 7   financial results for the fourth quarter and fiscal year ended December 31, 2018. The press release

 8   announced fourth quarter revenue of $19.4 million, fourth quarter license and royalty revenue of

 9   $1.2 million, and total revenue of $80.4 million for the full year 2018. Thus, the press release

10   revealed that Defendants missed their fiscal 2018 revenue guidance by 58%, with Defendant Melo

11   noting that the “results for the quarter and year are below expectations.” However, Defendant

12   Melo attributed the negative results to the termination of an assignment agreement with Hangzhou

13   Xinfu Science & Tech Co. Ltd (“Xinfu”)—a rushed deal entered into on the final day of the year

14   (December 31, 2018) in a last ditch attempt to prop up Amyris’s revenue to bring it closer to

15   Defendants’ repeated expectations for 2018. Melo stated, “The negative results for the quarter

16   and full year reflect the inability to recognize revenue for a $50 million multi-party Vitamin E

17   deal in China during the fourth quarter.”7 Defendants also attempted to offset the announcement

18   of the negative financial results by simultaneously announcing the signing of an agreement for
19   cannabinoid development, which the Company valued at $300 million.8

20           73.     The same day, Defendants participated in a conference call with analysts and

21   investors to discuss the Company’s results. During the call, Defendant Melo discussed the

22   disappointing results and essentially admitted recklessness in their earlier financial statements and

23   projections, stating, in relevant part:

24
     7
       Under the announced assignment agreement with Xinfu, certain payments due under Amyris’s
25
     royalty agreement with DSM would be transferred to Xinfu in exchange for a payment of $50
26   million. The agreement would have allowed Amyris to book $50 million in license and royalty
     revenue for fiscal year 2018.
27
     8
       Indeed, Amyris has a practice of issuing positive disclosures at, or near, the same time that it
28   issues negative disclosures, possibly in an effort to deter potential securities actions.
                                                      35
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 39 of 61



 1          I will take some time to go through the three main drivers of our negative results in
            2018 and the fourth quarter, and what we’re doing to resolve these. First, as we
 2          previously reported after the third quarter, when the Vitamin E pricing collapsed
            in the second half of 2018, this had a direct impact on our expectations for
 3
            royalty. This resulted in $30 million to $40 million less revenue than we expected
 4          and also a direct hit to cash as this was 100% gross margin. We now have an
            agreement in place to mitigate this risk going forward, which I will explain in full
 5          detail in a few moments.
 6                                                   ***
            As I said earlier, our 2018 results failed to meet our expectations. We could have
 7          avoided most of the disappointment with a much more conservative approach to
 8          expectation management. I’ve heard this from many of our investors and we are
            responding to this feedback by changing how we communicate financial
 9          expectations. Going forward, we will set external expectations based on what we
            have in place and that what we believe we can achieve. We believe by
10          communicating in a much more conservative approach, we can better realize the
            true value of our business in our share price.
11
                                                  ***
12
            In closing, we acknowledge that our financial results are not acceptable, and we
13          want to avoid this in the future by better assessing what our realistic revenue
            assumptions versus those that are simply potentially possible and may have
14          elements we cannot control. The result is that we will exercise as much more
            conservative projected revenue analysis from here on out to improve -- avoid
15          quarterly disappointments and instead meet or exceed our goals.
16          74.    The next day, on March 19, 2019, after the market closed, the Company filed a
17   Notification of Late Filing on Form 12b-25 with the SEC. Therein, the Company stated:
18          Amyris, Inc. (the “Company”) was unable to file its Annual Report on Form 10-
            K for the fiscal year ended December 31, 2018 (the “Form 10-K”) within the
19
            prescribed time period without unreasonable effort and expense because of the
20          significant time and resources that were devoted to the accounting for and
            disclosure of the significant transactions with Koninklijke DSM N.V. that closed
21          in November 2018. The Company is also in the process of completing its
            evaluation of internal control over financial reporting for 2018 and finalizing
22          related disclosures in the Form 10-K. These activities delayed the completion of
23          the Form 10-K.
            As previously reported in Part II, Item 9A, “Controls and Procedures” of the
24
            Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
25          2017, the Company has identified a material weakness in its internal control over
            financial reporting, which material weakness remains unremediated as of
26          December 31, 2018. The Company is in the process of completing its evaluation
            of internal control over financial reporting and may have further deficiencies to
27          report. In addition, the Company expects to continue to report that there is
28          substantial doubt about its ability to continue as a going concern.

                                                    36
     AMENDED CLASS ACTION COMPLAINT                                         FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 40 of 61



 1          75.     On this news, the Company’s share price fell $0.78, or nearly 20%, to close at

 2   $3.10 per share on March 20, 2019, on unusually heavy trading volume. The disclosure revealed:

 3   that Amyris was unable to timely file its annual report for the year 2018; that the Company was

 4   struggling to accounting for its transactions with DSM; that the material weakness in Amyris’s

 5   internal control remained unremediated (despite Defendants’ previously announced remediation

 6   measures); that Amyris may in fact have additional deficiencies in its internal control over

 7   financial reporting; that Amyris expects to continue to report that there is substantial doubt about

 8   its ability to continue as a going concern (despite the favorable financial results announced in

 9   2018; and Defendant Melo’s assurances that there were no concerns about repaying the

10   Company’s debt). While revealing some of the true facts and some of the materialized risk

11   associated with Defendants’ materially false or misleading statements, the disclosure was only

12   partially corrective. The price of the stock would have dropped more if the full truth has been

13   revealed, as indicated by the substantial drop in Amyris’s stock on April 11, 2019 (the last day of

14   the Class Period).

15          C.      April 11, 2019 Disclosures
16          76.     On April 11, 2019, the Company filed a report on Form 8-K with the SEC. The

17   Form 8-K announced that due to accounting errors, the Company would have to restate several

18   quarterly and annual financial reports. Specifically, the Form 8-K stated, in relevant part:
19          Item 2.02 Results of Operations and Financial Condition.
            As a result of the restatement by the Company of the financial statements discussed
20          in Item 4.02(a) below, as well as other adjustments identified during the preparation
            and audit of the Company’s consolidated financial statements for the fiscal year
21
            ended December 31, 2018 (“Fiscal 2018”), the Company anticipates that its
22          revenue and net income for Fiscal 2018, as compared to the financial results
            included in the Company’s earnings release issued on March 18, 2019, will be
23          reduced by approximately $12 million to $16 million and $7 million to $11
            million, respectively….
24
            …. These anticipated adjustments are the result of (i) evaluating the series of fourth
25
            quarter transactions and other transactions with Koninklijke DSM N.V. (together
26          with its affiliates, “DSM”) in 2018 as a combined arrangement, and (ii) determining
            the fair value of each element and adjusting the contractual values of each element
27          to its allocated fair value….
28                                                   ***
                                                     37
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
           Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 41 of 61



 1
          Item 4.02 Non-Reliance on Previously Issued Financial Statements or a
 2        Related Audit Report or Completed Interim Review.
          (a)
 3
          On April 5, 2019, the Audit Committee of the Board of Directors (the “Audit
 4        Committee”) of the Company, after consultation with management of the Company
          and KPMG LLP (“KPMG”), the Company’s independent registered public
 5        accounting firm, determined that the Company will restate its interim condensed
          consolidated financial statements for the quarterly and year-to-date periods
 6        ended March 31, 2018, June 30, 2018 and September 30, 2018, included in the
          Company’s Quarterly Reports on Form 10-Q for the fiscal quarters ended March
 7
          31, 2018, June 30, 2018 and September 30, 2018, respectively (collectively, the
 8        “Non-Reliance Periods”).

 9        Accordingly, investors should no longer rely upon the Company’s previously
          released consolidated financial statements for the Non-Reliance Periods. In
10        addition, investors should no longer rely upon earnings releases for these periods
11        and other communications relating to these consolidated financial statements.

12        During the preparation and audit of the Company’s consolidated financial
          statements for Fiscal 2018, the Company concluded that (i) a material error was
13        made related to the estimates for recognizing revenue for royalty payments under
          the Value Sharing Agreement, dated December 28, 2017 (the “Value Sharing
14        Agreement”), as amended, between the Company and DSM under Accounting
15        Standards Codification Topic 606, Revenue from Contracts with Customers, for
          the quarterly and year-to-date periods ended March 31, 2018 and June 30, 2018
16        and year-to-date period ended September 30, 2018, (ii) material errors were made
          related to certain expenses that should have been identified and recorded as
17        accrued liabilities in the fiscal quarter ended September 30, 2018 and (iii)
          material errors were made related to certain foreign currency transaction gains
18        that should have been identified and recorded as other income in the quarterly and
19        year-to-date periods ended June 30, 2018 and September 30, 2018. As a result, the
          Company anticipates that the restatement for these material errors and certain other
20        matters will include a reduction in revenue and an increase in net loss for the
          Non-Reliance Periods as follows: approximately $4 million and $4 million,
21        respectively, for the fiscal quarter ended March 31, 2018; approximately $8
          million and $8 million, respectively, for the fiscal quarter ended June 30, 2018;
22
          approximately $1 million and $7 million, respectively, for the fiscal quarter ended
23        September 30, 2018; approximately $12 million and $11 million, respectively, for
          the six months ended June 30, 2018; and approximately $13 million and $18
24        million, respectively, for the nine months ended September 30, 2018. The
          estimated impact to the financial statements of the errors could materially change
25        based on further review and analysis of the Non-Reliance Periods, including the
          identification of additional material errors. The Company is in the process of
26
          finalizing its evaluation of internal control over financial reporting and expects to
27        report material weaknesses in addition to the material weakness reported in the
          Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
28
                                                  38
     AMENDED CLASS ACTION COMPLAINT                                       FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 42 of 61



 1          2017. The Company has reached a conclusion that its system of internal control
            over financial reporting is not effective as of December 31, 2018.
 2
            77.      On this news, the price of Amyris stock fell $0.86 per share, or 23%, in one day to
 3
     close at $2.89 per share on April 11, 2019, compared to its closing price of $3.75 per share the
 4
     previous day, on unusually heavy trading volume. The disclosure revealed for the first time that
 5
     the previously announced quarterly financial results for 2018 contained a material error relating
 6
     to “the estimates for recognizing revenue for royalty payments” under Amyris’s agreement with
 7
     DSM, that additional errors had been made concerning the accounting of liabilities and certain
 8
     foreign currency transactions, that the previously announced financial results could no longer be
 9
     relied upon and would need to be restated, that the Company expects to report new material
10
     weaknesses in its internal control over financial reporting in addition to the material weaknesses
11
     reported the previous year, and that Amyris has concluded that its system of internal control over
12
     financial reporting is not effective as of December 31, 2018.
13
          VII.    DISCLOSURES FOLLOWING THE END OF THE CLASS PERIOD
14
            78.      On May 13, 2019, Amyris filed a Notification of Late Filing with the SEC on Form
15
     12b-25 primarily because “[a]s part of the restatement process [announced on April 11, 2019], the
16
     Company is continuing to assess the adjustments to its financial statements for the Non-Reliance
17
     Periods as well as its financial statements for the fiscal year ended December 31, 2018 (“Fiscal
18
     2018”), which will be included in the Company’s Annual Report on Form 10-K for Fiscal 2018
19
     (the “10-K”).
20
            79.      On May 16, 2019, the Company filed a report on Form 8-K with the SEC,
21
     announcing that the Company’s independent registered accounting firm, KPMG LLP, was being
22
     dismissed and that additional restatements would be required for fiscal year 2017 as a result of a
23
     material accounting error. The Form 8-K provided, in relevant part:
24
            On May 15, 2019, Amyris, Inc. (the “Company”), with the approval of the Audit
25          Committee (the “Audit Committee”) of the Board of Directors of the Company (the
26          “Board”) and the Board, appointed BDO USA, LLP (“BDO”) to serve as the
            Company’s independent registered public accounting firm for the fiscal year ending
27          December 31, 2019, and will dismiss KPMG LLP (“KPMG”), which is currently
            serving as the Company’s independent registered public accounting firm, upon
28          completion of their audit of the Company’s consolidated financial statement as of
                                                  39
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
           Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 43 of 61



 1        and for the year ended December 31, 2018 and the effectiveness of internal control
          over financial reporting as of December 31, 2018, and the issuance of their reports
 2        thereon as well as the re-audit of the consolidated financial statements as of and for
          the year ended December 31, 2017 as discussed in Item 4.02 below. The Audit
 3
          Committee authorized KPMG to respond fully to all inquiries from the Company’s
 4        successor independent registered public accounting firm.

 5        …. [A]s set forth below in Item 4.02, the Audit Committee, after consultation with
          senior management and KPMG, concluded that the Company’s financial statements
 6        for (i) the year ended December 31, 2017 (the “2017 Non-Reliance Period”) and
          (ii) the quarters and year to date periods ended March 31, 2018, June 30, 2018 and
 7
          September 30, 2018 (the “2018 Non-Reliance Periods” and, together with the 2017
 8        Non-Reliance Period, the “Non-Reliance Periods”) should be restated and should
          no longer be relied upon. Further, the Company’s disclosures related to such
 9        financial statements and related communications issued by or on behalf of the
          Company with respect to the Non-Reliance Periods, including management’s
10        assessment of internal control over financial reporting as of December 31, 2017,
11        should also no longer be relied upon.

12        Additionally, as previously reported, the Company expects to report material
          weaknesses in its internal control over financial reporting as of December 31,
13        2018. As a result of the material weaknesses, senior management in consultation
          with the Audit Committee, concluded that the Company’s internal control over
14        financial reporting and disclosure controls and procedures were ineffective as of
15        December 31, 2018. Additional material weaknesses may be identified, and the
          scope of financial items or periods required to be restated may be broadened. As of
16        May 15, 2019, KPMG had not completed its audit procedures or issued any reports
          on the Company’s consolidated financial statements as of and for the year ended
17        December 31, 2018 or the Company’s internal control over financial reporting as
          of December 31, 2018.
18
19                                                 ***
          The Company previously reported in its Current Report on Form 8-K filed on April
20        11, 2019 that the Audit Committee, in consultation with senior management and
          KPMG, determined that the Company’s previously issued interim condensed
21        consolidated financial statements for the 2018 Non-Reliance Periods should be
          restated to reflect the impact of certain errors involving revenue recognition,
22
          expenses, foreign currency transaction gains and certain other matters; and,
23        accordingly, should no longer be relied upon. The Company also concluded that its
          system of internal control over financial reporting was not effective as of December
24        31, 2018. During the preparation and audit of the Company’s consolidated financial
          statements for the fiscal year ended December 31, 2018, senior management
25        concluded that a material error had been made related to the accounting for
          certain payment obligations of the Company under the Partnership Agreement
26
          dated October 20, 2017 (the “Ginkgo Agreement”), between the Company and
27        Ginkgo Bioworks, Inc. The contractual payment obligations of the Company under
          the Ginkgo Agreement and a related promissory note issued in connection therewith
28        total $31.0 million over a five-year period ending on October 19, 2022 and had a
                                                   40
     AMENDED CLASS ACTION COMPLAINT                                        FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 44 of 61



 1          present value of approximately $17.0 million to $19.0 million at the October 20,
            2017 commitment date. A significant portion of these payment obligations had
 2          not been recorded as a liability or charged to the consolidated statement of
            operations as of December 31, 2017.
 3

 4          On May 14, 2019, as a result of the error discussed above, the Board, upon the
            recommendation of the Audit Committee after consultation with senior
 5          management and KPMG, determined that the Company will restate its audited
            consolidated financial statements for the year ended December 31, 2017.
 6          Accordingly, investors should no longer rely upon the Company’s previously
            released consolidated financial statements for the 2017 Non-Reliance Period.
 7

 8                                                  ***

 9          The Company is diligently pursuing completion of the restatements and intends to
            file the Amended 2017 Form 10-K, if required, and the amended Quarterly Reports
10          on Form 10-Q for the 2018 Non-Reliance Periods as soon as reasonably practicable;
11          and also intends to file the 2018 Form 10-K, and the Q1, 2019 Form 10-Q as soon
            as reasonably practicable.
12
            80.     On June 4, 2019, the Company filed a report on Form 8-K with the SEC. The
13
     Form 8-K announced that the Company’s CFO Kathleen Valiasek had been terminated from her
14
     role as CFO and was reassigned to the role of Chief Business Officer, effective June 3, 2019. The
15
     Form 8-K stated, in relevant part:
16
            On June 4, 2019, Amyris, Inc. (the “Company”) announced that the Board of
17          Directors of the Company had appointed Jonathan Wolter to serve as the
            Company’s Interim Chief Financial Officer, reporting to the Company’s Chief
18          Executive Officer, effective June 3, 2019, and that Kathleen Valiasek had been
19          reassigned from her role as the Company’s Chief Financial Officer to a new role as
            Chief Business Officer of the Company, effective June 3, 2019.
20
            81.     On July 10, 2019, the Company filed a report on Form 8-K with the SEC. The
21
     Form 8-K announced that BDO USA, LLP had resigned as the Company’s independent registered
22
     public accounting firm. The Form 8-K stated, in relevant part:
23
            As previously reported, on May 15, 2019, Amyris, Inc. (the “Company”), with the
24          approval of the Audit Committee (the “Audit Committee”) of the Board of
            Directors of the Company (the “Board”) and the Board, appointed BDO USA, LLP
25          (“BDO”) to serve as the Company’s independent registered public accounting firm
26          for the fiscal year ending December 31, 2019, and determined to dismiss KPMG
            LLP (“KPMG”) as the Company’s independent registered public accounting firm
27          upon completion of KPMG’s audit of the Company’s consolidated financial
            statements as of and for the year ended December 31, 2018 and the effectiveness
28          of the Company’s internal control over financial reporting as of December 31,
                                                   41
     AMENDED CLASS ACTION COMPLAINT                                        FILE NO. 4:19-cv-01765-YGR
            Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 45 of 61



 1          2018, and the issuance of KPMG’s reports thereon, as well as its re-audit of the
            Company’s consolidated financial statements as of and for the year ended
 2          December 31, 2017 (the “Prior Auditor Change”). The Prior Auditor Change and
            related matters were previously reported in a Current Report on Form 8-K filed by
 3
            the Company with the Securities and Exchange Commission (the “SEC”) on May
 4          16, 2019 (the “May 8-K”), which is incorporated herein by reference.

 5          In the Company’s ongoing efforts to file its Annual Report on Form 10-K for the
            fiscal year ended December 31, 2018, including the restatement of its audited
 6          consolidated financial statements as of and for the year ended December 31, 2017,
            and amended Quarterly Reports on Form 10-Q for the fiscal quarters ended March
 7
            31, 2018, June 30, 2018 and September 30, 2018, the Company has undertaken
 8          additional changes to its independent registered public accounting firms for the
            fiscal years ended December 31, 2017 and December 31, 2018, and for the fiscal
 9          year ending December 31, 2019, as described below.
10          On July 3, 2019, (i) BDO resigned as the Company’s independent registered
11          public accounting firm for the fiscal year ending December 31, 2019, prior to
            performing any substantive work with respect to the audit work for that year, and
12          (ii) the Company, with the approval of the Audit Committee, took the following
            actions: (A) dismissed KPMG as the Company’s independent registered public
13          accounting firm for the fiscal years ended December 31, 2018 and 2017, (B)
            appointed Macias Gini & O’Connell LLP (“MGO”) as the Company’s independent
14          registered public accounting firm for the fiscal years ended December 31, 2019 and
15          2018, subject to the completion of client acceptance procedures, and (C) appointed
            BDO as the Company’s independent registered public accounting firm for the fiscal
16          year ended December 31, 2017, subject to the completion of client acceptance
            procedures….
17                                                  ***
18          In accordance with Item 304(a)(3) of Regulation S-K, the Company provided
            KPMG and BDO with a copy of the statements set forth in this Item 4.01 prior to
19          the filing of this Current Report on Form 8-K (this “Report”) with the SEC. The
            Company requested that each of KPMG and BDO furnish the Company with a letter
20
            addressed to the SEC stating whether such accounting firm agrees with the
21          statements in this Item 4.01 as required by SEC rules. Each of KPMG and BDO
            has furnished the requested letter, which are attached as Exhibit 16.1 and Exhibit
22          16.2, respectively, to this Report.
23          82.    As of the date of the filing of this Complaint, Amyris has yet to restate its 2017
24   Form 10-K, its 2018 Forms 10-Q, or issue its 2018 Form 10-K or any 2019 financial results.
25

26
27

28
                                                   42
     AMENDED CLASS ACTION COMPLAINT                                       FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 46 of 61



 1                      VIII. ADDITIONAL ALLEGATIONS OF SCIENTER
 2             83.    As Amyris has now admitted, Amyris’s revenue announcements and financial

 3   statements issued during the Class Period were materially false and misleading.9 As has further

 4   been admitted, during the Class Period, Amyris was operating with undisclosed material

 5   weaknesses in its internal control over financial reporting.

 6             A.     Defendants Had Access To Information Undermining Their Statements
 7             84.    Both Defendants Melo and Valiasek had access to information indicating that their

 8   statements concerning Amyris’s financial results and condition, and the effectiveness of the

 9   Company’s internal controls, were materially false and/or misleading.

10             85.    According to CW 2, Defendant Valiasek and Defendant Melo frequently

11   participated in “senior level meetings” with the top accounting personnel, such as the VP of

12   technical accounting, the chief accounting officer, and the controller.10 CW 2 also explained that

13   Defendants Melo and Valiasek received regular reports on the Company’s finances. “Every time

14   you close the financials, they look,” CW 2 stated. According to CW 2, Defendants Melo and

15   Valiasek reviewed the Company’s revenue numbers weekly or, at a minimum, monthly. “They

16   looked at least monthly and quarterly — that’s a minimum,” CW 2 said. Thus, as CW 2 also

17   definitively said, “they [Defendants Melo and Valiasek] have access to the financial information.”

18   CW 2 further explained that Defendant Valiasek in particular, in her role as CFO, was very
19   involved in overseeing the process of revenue recognition and financial reporting. According to

20   CW 2, Defendant Valiasek communicated regularly with the VP of technical accounting and the

21   senior accounting manager on revenue recognition and financial reporting. CW 2 added that

22   “Kathy [Defendant Valiasek] worked closely with the technical accounting, especially with [the

23   VP of Technical Accounting],” who CW 2 explained was primarily responsible for handling the

24   revenue from Amyris’s royalty agreement with DSM. CW 1 similarly explained that the senior

25

26
27   9
         Indeed, a restatement is not required unless there is a material inaccuracy in a reported figure.
     10
28        The information provided by CW 2 is discussed in ¶¶35-41, supra.
                                                        43
     AMENDED CLASS ACTION COMPLAINT                                             FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 47 of 61



 1   employees responsible for revenue recognition reported directly to Defendant Valiasek.11

 2   According to CW 1, “[t]here was a revenue person, a technical accounting person, and a Chief

 3   Accounting Officer” who reported to Valiasek, and “they handled all the technical stuff,”

 4   including revenue accounting. CW 1 further explained that the VP of Technical Accounting was

 5   the person primarily responsible for calculating revenue recognition, including the accounting for

 6   the royalty revenues under the Company’s agreement with DSM, and this VP of Technical

 7   Accounting reported directly to Defendant Valiasek. See ¶¶35, 38-39, supra.

 8            86.     The confidential witnesses also described that Amyris’s accounting department

 9   was largely dysfunctional during the Class Period. CW 2 said that both senior managers and

10   department staff were in constant flux at Amyris. As an example, CW 2 explained that the

11   Company’s Chief Accounting Officer left her position after just six months and was not

12   immediately replaced. According to CW 2, temporary employees filled key roles, such as SEC

13   reporting and accounting and said that the Company’s “full-time accounting department” was

14   “nonexistent.” CW 2 elaborated that during CW 2’s tenure at Amyris the accounting department

15   had nine or 10 employees, and 80 percent of the accounting staff were temporary hires. CW 2

16   said the lack of long tenured employees made the operations of the accounting department

17   difficult. CW 1 made similar representations, saying that there was considerable turnover in the

18   accounting department and that Amyris’s financial reporting difficulties was one of the reasons
19   CW 1 left the Company. Such conditions, including the perpetual lack of knowledgeable senior

20   employees and the departure of the Chief Accounting Officer, would not have gone unnoticed by

21   Defendants. Indeed, CW 2 said that Defendant Valiasek was closely involved in the accounting

22   department. CW 2 explained that Defendant Valiasek had no choice but to be very involved day-

23   to-day in the accounting operations at Amyris because the turnover was so high that few

24   employees had the experience to serve well in their roles without guidance and support. See ¶¶36,

25   40, supra.

26
27

28   11
          The information provided by CW 1 is described in ¶¶34-36, supra.
                                                    44
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 48 of 61



 1          87.     Additionally, Defendant Melo (as CEO) and Defendant Valiasek (as CFO) were

 2   both required to oversee and ensure the accuracy of the Company’s financial reports as well as

 3   the effectiveness of Amyris’s internal controls over financial reporting. Congress enacted the

 4   Sarbanes-Oxley Act in 2002, in part, to heighten the responsibility of public company’s senior

 5   managers for the quality of financial reporting and disclosures made on behalf of companies under

 6   their management. Accordingly, Defendant Melo (CEO) and Defendant Valiasek (CFO) were

 7   required to attest to their conclusions regarding the accuracy of the Company’s financial reporting

 8   and the effectiveness of the Company’s disclosure controls and procedures and its internal control

 9   over its financial reporting. As set forth herein, Defendants Melo and Valiasek signed these SOX

10   certifications for each of the quarterly financial reports that have now been admitted to be

11   inaccurate and unreliable and for the periods when the Company’s internal control over financial

12   reporting was operating with undisclosed material weaknesses. In signing these certifications and

13   in fulfilling the responsibilities thereunder, Defendants Melo and Valiasek were required to

14   apprise themselves of how the Company was conducting its financial reporting. This would

15   certainly include making themselves knowledgeable about how the Company was implementing

16   the major new accounting rule, ASC 606. Indeed, the persistent and unremediated material

17   weakness in the Company’s internal control over financial reporting identified before the start of

18   the Class Period was, or should have been, an obvious red flag to Defendants to actively monitor
19   the implementation of ASC 606. This is particularly true given that the material weakness

20   involved deficiencies with “implementation of new accounting standards and related disclosures”

21   and deficiencies with controls over “complex” transactions that included “revenue elements.”

22          88.     In truth, the implementation of ASC 606 was highly significant to Amyris and

23   Defendants. Not only did the change to the new accounting method require the Company to

24   expend considerable resources, but its application (or misapplication) allowed Amyris to

25   recognize unprecedented revenues and gross margin numbers. These numbers were repeatedly

26   touted by Defendants throughout the Class Period. Specifically, with the new accounting rule,
27   Amyris was able to report year-over-year revenue growth of 19% in the first half of 2018, whereas

28   without ASC 606 revenue would have slipped 27% in the comparable periods. As alleged herein,
                                                     45
     AMENDED CLASS ACTION COMPLAINT                                         FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 49 of 61



 1   this dramatic impact was achieved by Defendants’ recognizing royalty revenues based on outsized

 2   estimates of future payments. Defendants almost certainly would have been aware of this fact,

 3   particularly since the Company was not actually receiving payments at nearly the rate that it was

 4   recognizing revenue. With Amyris struggling to manage its debt and cash flow throughout the

 5   Class Period, these unreceived revenues would have been monitored by Defendants, in the

 6   absence of recklessness. Indeed, CW 2 described that Defendant Valiasek led the Company’s

 7   accounting department, that Defendant Valiasek was heavily involved in the accounting

 8   department, and that the management of Amyris’s debt was constantly being monitored by the

 9   accounting department. See ¶41, supra.

10          89.     Additionally, Nenter was the Company’s third largest customer, with its royalty

11   payments accounting for approximately 10% of the Company’s revenues in 2017.                     The

12   significance of Nenter’s royalty payments to Amyris, as well as the significance of Amyris’s

13   assignment agreement with related-party DSM, makes it all the more likely that Defendants were

14   aware of how the application of ASC 606 was affecting the recognition of those royalty revenues

15   or that Defendants were extremely reckless in not knowing.

16          B.      Defendants’ History Of Reckless Reporting
17          90.     Amyris, at the helm of Defendants (particularly Melo), has a history of

18   overpromising when it comes to financial projections and results. Indeed, Amyris has consistently
19   failed to deliver on its financial projections in recent years, as demonstrated in the below table.

20
          Period     Guidance or Statement                    Actual
21
                     Business will achieve positive           Through Q3 2018, Amyris had not
22        Q4 2013    operating cash flow in 2014 and          achieved positive operating cash flow
                     profitable operations in 2015.           or operating income in any period.
23                   Business will achieve $105 million       Full-year 2015 GAAP revenue of $34
          Q4 2014
                     in total non-GAAP revenue in 2015.       million.
24                   Malaria treatment will achieve $50
                                                              Amyris did not report any revenue
25        Q2 2015    million to $60 million in annual
                                                              from malaria treatments in 2018.
                     revenue in three to five years.
26                   Polymers, solvents, and industrial       Amyris did not report any revenue
          Q3 2015    lubricants will achieve $20 million      from polymers, solvents, or industrial
27                   in revenue in 2016.                      lubricants in 2018.
28
                                                      46
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 50 of 61



 1                   Next year product revenue will more      Amyris achieved product revenue of
          Q4 2016    than double from the $25 million         $42 million in 2017 (missed guidance
 2                   achieved in 2016.                        by 16%).
                     Full-year 2018 revenue will be $185      Amyris achieved total revenue of $61
 3
          Q4 2017    million to $195 million. EBITDA          million through the first nine months
 4                   will be $10 million.                     of 2018. It did not report EBITDA.

 5
     Defendants, therefore, were on notice of the need to closely supervise the Company’s
 6
     implementation of the new revenue reporting rule ASC 606 and its relation to royalty revenue
 7
     recognition, particularly since the new rule facilitated the recognition of estimates as revenue. At
 8
     a minimum, therefore, Defendants were reckless in issuing their materially false and/or
 9
     misleading statements during the Class Period. As Defendant Melo admitted in the weeks before
10
     the Company’s final corrective disclosure, Defendants “could have avoided most of the
11
     disappointment with a much more conservative approach…. Going forward, we will set
12
     external expectations based on what we have in place and that what we believe we can achieve.”
13
     While it is reassuring to know that Amyris intends to be less reckless “going forward,” it is cold
14
     comfort to the investors who suffered financial losses based on Defendants’ materially false and
15
     misleading statements during the Class Period.
16
            C.      Motive
17
            91.     In truth, Defendants were motivated to issue materially false and/or misleading
18
     statements, including overstating the Company’s reported revenues. The Company has been
19
     struggling with significant debt obligations to the point that Amyris was required to disclose that
20
     there was “substantial doubt about its ability to continue as a going concern” in the Company’s
21
     2017 Form 10-K. Indeed, CW 2 described that the Company’s tremendous debt and its ability to
22
     meet its repayment schedules was a significant concern expressed by the employees at Amyris.
23
     See ¶41 supra. Thus, during the Class Period, Defendants used Amyris’s artificially inflated stock
24
     to finance its operations. Specifically, on August 21, 2018, Defendants conducted a secondary
25
     offering, under which the Company sold approximately 8.8 million shares of common stock at
26
     the public offering price of $6.25 per share. This offering, including the exercise of warrants
27
     associated with the transaction, generated approximately $46 million in desperately needed cash
28
                                                      47
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 51 of 61



 1   proceeds to the Company. In the press release announcing the offering’s tremendous results,

 2   Defendant Melo stated, “We are very pleased with the results of our well over-subscribed

 3   transaction. We further improved our balance sheet by significantly reducing the number of

 4   long-term warrants and adding significant new cash. We expect to end the year with a very

 5   healthy cash balance as we transition to positive cash generation through the end of this year and

 6   going forward to next year. We are also very pleased with the level and quality of investor support

 7   and very excited to have new, high quality investors added as owners of Amyris.” This much

 8   needed financing was facilitated by the artificially inflated stock price, which was in turn propped

 9   up by Amyris’s inflated financial results.

10          92.     Defendants were also personally motivated to exaggerate the Company’s royalty

11   revenues. Under the Company’s bonus plan, Defendants Melo and Valiasek were eligible to

12   receive substantial bonuses based on Amyris’s achievement of certain performance metrics, with

13   Defendant Melo eligible for a cash bonus of up to 100% of his annual base salary, and Defendant

14   Valiasek eligible for a cash bonus of up to 40% of her annual base salary. The most significant

15   performance metric under the bonus plan for 2017 was the Company’s achievement of GAAP

16   revenue, which was weighted 40%, with the other factors being technical milestone dollars

17   received (weighted 30%), production costs (weighted 15%) and cash operating expenditures

18   (weighted 15%). Thus, based substantially on the Company’s performance (namely GAAP
19   revenue) in 2017, Defendant Melo received a bonus of $581,948 (more than 100% of his annual

20   salary) while Defendant Valiasek received a bonus of $163,085 (more than 40% her annual

21   salary). For 2018, the Company changed its bonus plan in a way that made executive bonuses

22   dependent on the achievement of two performance metrics for each quarter: GAAP revenue,

23   (weighted 50%) and gross margin (primarily driven by royalty revenues, according to Defendants,

24   see ¶44, supra) (weighted 50%).12 This change placed substantial importance on the Company’s

25   reported royalty revenues. These potential bonuses, dependent largely on the Company’s reported

26
27
     12
       Under the bonus plan, 12.5% was allocated for each quarter and 50% was allocated for the
28   annual period.
                                                48
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
               Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 52 of 61



 1   revenues, and royalty revenues in particular, incentivized Defendants Melo and Valiasek to

 2   knowingly or recklessly inflate the Company’s reported revenue, including royalty revenue.

 3            93.     Additionally, Defendant Melo sold 27,550 shares of his personally held Amyris

 4   stock during the Class Period for proceeds of $186,655.55. Defendant Melo’s sales were timed

 5   when Amyris’s stock was artificially inflated, with sales on July 16, 2018 and October 15, 2018,

 6   when Amyris stock traded at or near all-time highs of $6.61 per share and $7.50 per share,

 7   respectively. Defendant Melo’s sales were unusual compared to his previous trading history, with

 8   his only other sale within the last five years occurring on January 16, 2018 for proceeds of

 9   $83,172. Defendant Melo was not the only Company insider to make strategically timed stock

10   sales during the Class Period. In addition to Defendant Melo, Amyris director John Doerr13 sold

11   4,877,386 shares of his personally held Amyris stock (represented 37.52% of his holdings) during

12   the Class Period for proceeds of over $30.33 million, and Amyris director Frank Kung14 sold

13   3,924,884 of his personally held Amyris stock (representing 41.3% of his holdings) during the

14   Class Period for proceeds of nearly $24.41 million.

15                             IX.    CLASS ACTION ALLEGATIONS
16            94.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

17   Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

18   purchased or otherwise acquired Amyris securities between March 15, 2018 and April 11, 2019,
19   inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

20   the officers and directors of the Company, at all relevant times, members of their immediate

21   families and their legal representatives, heirs, successors, or assigns, and any entity in which

22   Defendants have or had a controlling interest.

23            95.     The members of the Class are so numerous that joinder of all members is

24   impracticable. Throughout the Class Period, Amyris’s common shares actively traded on the

25   NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

26
     13
       The sales were by Foris Ventures, LLC, for which Doerr indirectly holds all of the membership
27   interests.
28   14
          These sales were by Vivo Capital VIII, LLC, of which Kung is a voting member.
                                                     49
     AMENDED CLASS ACTION COMPLAINT                                         FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 53 of 61



 1   can only be ascertained through appropriate discovery, Plaintiffs believe that there are at least

 2   hundreds or thousands of members in the proposed Class. Millions of Amyris common stock

 3   were traded publicly during the Class Period on the NASDAQ. Record owners and other

 4   members of the Class may be identified from records maintained by Amyris or its transfer agent

 5   and may be notified of the pendency of this action by mail, using the form of notice similar to that

 6   customarily used in securities class actions.

 7           96.       Plaintiffs’ claims are typical of the claims of the members of the Class as all

 8   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 9   federal law that is complained of herein.

10           97.       Plaintiffs will fairly and adequately protect the interests of the members of the

11   Class and has retained counsel competent and experienced in class and securities litigation.

12           98.       Common questions of law and fact exist as to all members of the Class and

13   predominate over any questions solely affecting individual members of the Class. Among the

14   questions of law and fact common to the Class are:

15                     (a)    whether the federal securities laws were violated by Defendants’ acts as

16   alleged herein;

17                     (b)    whether statements made by Defendants to the investing public during the

18   Class Period omitted and/or misrepresented material facts about the business, operations, and
19   prospects of Amyris; and

20                     (c)    to what extent the members of the Class have sustained damages and the

21   proper measure of damages.

22           99.       A class action is superior to all other available methods for the fair and efficient

23   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

24   the damages suffered by individual Class members may be relatively small, the expense and

25   burden of individual litigation makes it impossible for members of the Class to individually

26   redress the wrongs done to them. There will be no difficulty in the management of this action as
27   a class action.

28
                                                        50
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 54 of 61



 1                                    X.     LOSS CAUSATION
 2          100.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 3   the economic loss suffered by Plaintiffs and the Class. During the Class Period, Plaintiffs and the

 4   Class purchased Amyris’s securities at artificially inflated prices and were damaged thereby. The

 5   price of the Company’s securities significantly declined when the misrepresentations made to the

 6   market, and/or the information alleged herein to have been concealed from the market, and/or the

 7   effects thereof, were revealed, causing investors’ losses. See ¶¶69, 75, 77, supra.

 8
                   XI.   APPLICABILITY OF PRESUMPTION OF RELIANCE
 9                          (FRAUD-ON-THE-MARKET DOCTRINE)

10          101.    The market for Amyris’s securities was open, well-developed and efficient at all

11   relevant times. As a result of the materially false and/or misleading statements and/or failures to

12   disclose, Amyris’s securities traded at artificially inflated prices during the Class Period. On

13   October 9, 2018, the Company’s share price closed at a Class Period high of $9.20 per share.

14   Plaintiffs and other members of the Class purchased or otherwise acquired the Company’s

15   securities relying upon the integrity of the market price of Amyris’s securities and market

16   information relating to Amyris, and have been damaged thereby.

17          102.    During the Class Period, the artificial inflation of Amyris’s shares was caused by

18   the material misrepresentations and/or omissions particularized in this Complaint, causing the

19   damages sustained by Plaintiffs and other members of the Class. As described herein, during the

20   Class Period, Defendants made or caused to be made a series of materially false and/or misleading

21   statements about Amyris’s business, prospects, and operations. These material misstatements

22   and/or omissions created an unrealistically positive assessment of Amyris and its business,

23   operations, and prospects, thus causing the price of the Company’s securities to be artificially

24   inflated at all relevant times, and when disclosed, negatively affected the value of the Company

25   shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

26   in Plaintiffs and other members of the Class purchasing the Company’s securities at such

27   artificially inflated prices, and each of them has been damaged as a result.

28
                                                     51
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
              Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 55 of 61



 1            103.   At all relevant times, the market for Amyris’s securities was an efficient market

 2   for the following reasons, among others:

 3                   (a)    Amyris shares met the requirements for listing, and was listed and actively

 4   traded on the NASDAQ, a highly efficient and automated market;

 5                   (b)    As a regulated issuer, Amyris filed periodic public reports with the SEC

 6   and/or the NASDAQ;

 7                   (c)    Amyris regularly communicated with public investors via established

 8   market communication mechanisms, including through regular dissemination of press releases on

 9   the national circuits of major newswire services and through other wide-ranging public

10   disclosures, such as communications with the financial press and other similar reporting services;

11   and/or

12                   (d)    Amyris was followed by securities analysts employed by brokerage firms

13   who wrote reports about the Company, and these reports were distributed to the sales force and

14   certain customers of their respective brokerage firms. Each of these reports was publicly available

15   and entered the public marketplace.

16            104.   As a result of the foregoing, the market for Amyris’s securities promptly digested

17   current information regarding Amyris from all publicly available sources and reflected such

18   information in Amyris’s share price. Under these circumstances, all purchasers of Amyris’s
19   securities during the Class Period suffered similar injury through their purchase of Amyris’s

20   securities at artificially inflated prices and a presumption of reliance applies.

21            105.   A Class-wide presumption of reliance is also appropriate in this action under the

22   Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

23   because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

24   and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

25   information regarding the Company’s business operations and financial prospects-information

26   that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to
27   recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

28   investor might have considered them important in making investment decisions. Given the
                                                      52
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 56 of 61



 1   importance of the Class Period material misstatements and omissions set forth above, that

 2   requirement is satisfied here.

 3                                    XII.    NO SAFE HARBOR
 4           106.    The statutory safe harbor provided for forward-looking statements under certain

 5   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 6   The statements alleged to be false and misleading herein all relate to then-existing facts and

 7   conditions. In addition, to the extent certain of the statements alleged to be false may be

 8   characterized as forward-looking, they were not identified as “forward-looking statements” when

 9   made, and there were no meaningful cautionary statements identifying important factors that

10   could cause actual results to differ materially from those in the purportedly forward-looking

11   statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

12   any forward-looking statements pleaded herein, Defendants are liable for those false forward-

13   looking statements because at the time each of those forward-looking statements was made, the

14   speaker had actual knowledge that the forward-looking statement was materially false or

15   misleading, and/or the forward-looking statement was authorized or approved by an executive

16   officer of Amyris who knew that the statement was false when made.

17                                        XIII. FIRST CLAIM
18                           Violation of Section 10(b) of The Exchange Act and
                         Rule l0b-5 Promulgated Thereunder Against All Defendants
19
             107.    Plaintiffs repeat and re-allege each and every allegation contained above as if fully
20
     set forth herein.
21
             108.    During the Class Period, Defendants carried out a plan, scheme and course of
22
     conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
23
     public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs
24
     and other members of the Class to purchase Amyris’s securities at artificially inflated prices. In
25
     furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,
26
     took the actions set forth herein.
27

28
                                                      53
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 57 of 61



 1          109.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

 2   untrue statements of material fact and/or omitted to state material facts necessary to make the

 3   statements not misleading; and (iii) engaged in acts, practices, and a course of business which

 4   operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

 5   maintain artificially high market prices for Amyris’s securities in violation of Section 10(b) of the

 6   Exchange Act and Rule l0b-5. All Defendants are sued either as primary participants in the

 7   wrongful and illegal conduct charged herein or as controlling persons as alleged below.

 8          110.    Defendants, individually and in concert, directly and indirectly, by the use, means

 9   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

10   continuous course of conduct to conceal adverse material information about Amyris’s financial

11   well-being and prospects, as specified herein.

12          111.    Defendants employed devices, schemes and artifices to defraud, while in

13   possession of material adverse non-public information and as alleged herein engaged in acts,

14   practices, and a course of conduct in an effort to assure investors of Amyris’s value and

15   performance and continued substantial growth. As set forth more particularly herein, this course

16   of conduct, included the making of, or the participation in the making of, untrue statements of

17   material facts and/or omitting to state material facts necessary in order to make the statements

18   made about Amyris and its business operations and future prospects in light of the circumstances
19   under which they were made, not misleading, and engaged in transactions, practices and a course

20   of business which operated as a fraud and deceit upon the purchasers of the Company’s securities

21   during the Class Period.

22          112.    Each of the Defendants’ primary liability and controlling person liability arises

23   from the following facts: (i) Defendants Melo and Valiasek were high-level executives (with

24   Defendant Melo also serving as a directors at the Company) during the Class Period and members

25   of the Company’s management team or had control thereof; (ii) Defendants Melo and Valiasek,

26   by virtue of their responsibilities and activities as senior officers and/or director of the Company,
27   were privy to and participated in the creation, development and reporting of the Company’s

28   internal budgets, plans, projections and/or financial reports; (iii) Defendants Melo and Valiasek
                                                      54
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 58 of 61



 1   had access to, other members of the Company’s management team, internal reports and other data

 2   and information about the Company’s finances, operations, sales, accounting practices, and

 3   internal controls at all relevant times; and (iv) Defendants Melo and Valiasek were aware of the

 4   Company’s dissemination of information to the investing public which they knew and/or

 5   recklessly disregarded was materially false and misleading.

 6          113.    Defendants had actual knowledge of the misrepresentations and/or omissions of

 7   material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 8   ascertain and to disclose such facts, even though such facts were available to them. Such

 9   Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

10   for the purpose and effect of concealing Amyris’s financial well-being and prospects from the

11   investing public and supporting the artificially inflated price of its securities. As demonstrated by

12   Defendants’ overstatements and/or misstatements of the Company’s business, operations,

13   financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

14   actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

15   obtain such knowledge by deliberately refraining from taking the steps necessary to discover

16   whether those statements were false or misleading.

17          114.    As a result of the dissemination of the materially false and/or misleading

18   information and/or failure to disclose material facts, as set forth above, the market price of
19   Amyris’s securities was artificially inflated during the Class Period. In ignorance of the fact that

20   market prices of the Company’s securities were artificially inflated, and relying directly or

21   indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

22   market in which the securities trades, and/or in the absence of material adverse information that

23   was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

24   Defendants during the Class Period, Plaintiffs and the other members of the Class acquired

25   Amyris’s securities during the Class Period at artificially high prices and were damaged thereby.

26          115.    At the time of said misrepresentations and/or omissions, Plaintiffs and other
27   members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

28   and the other members of the Class and the marketplace known the truth regarding the problems
                                                      55
     AMENDED CLASS ACTION COMPLAINT                                            FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 59 of 61



 1   that Amyris was experiencing, which were not disclosed by Defendants, Plaintiffs and other

 2   members of the Class would not have purchased or otherwise acquired their Amyris securities,

 3   or, if they had acquired such securities during the Class Period, they would not have done so at

 4   the artificially inflated prices which they paid.

 5           116.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

 6   and Rule 10b-5 promulgated thereunder.

 7           117.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

 8   the other members of the Class suffered damages in connection with their respective purchases

 9   and sales of the Company’s securities during the Class Period.

10                                      XIV. SECOND CLAIM
11                           Violation of Section 20(a) of The Exchange Act
                                 Against Defendants Melo and Valiasek
12
             118.    Plaintiffs repeat and re-allege each and every allegation contained above as if fully
13
     set forth herein.
14
             119.    Defendants Melo and Valiasek acted as controlling persons of Amyris within the
15
     meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level
16
     positions and their ownership and contractual rights, participation in, and/or awareness of the
17
     Company’s operations and intimate knowledge of the false financial statements filed by the
18
     Company with the SEC and disseminated to the investing public, Defendants Melo and Valiasek
19
     had the power to influence and control, and did influence and control, directly or indirectly, the
20
     decision-making of the Company. This included the content and dissemination of the various
21
     statements, which Plaintiffs contend are false and misleading. Defendants Melo and Valiasek had
22
     control over, were provided with, or had unlimited access to copies of the Company’s reports,
23
     press releases, public filings, and other statements alleged by Plaintiffs to be misleading prior to
24
     and/or shortly after these statements were issued and had the ability to prevent the issuance of the
25
     statements or cause the statements to be corrected.
26
             120.    In particular, Defendants Melo and Valiasek had direct and supervisory
27
     involvement in the day-to-day operations of the Company and, therefore, had the power to control
28
                                                         56
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 60 of 61



 1   or influence the particular transactions giving rise to the securities violations as alleged herein,

 2   and exercised the same.

 3          121.    As set forth above, Amyris and Defendants Melo and Valiasek each violated

 4   Section l0(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

 5   of their position as controlling persons, Defendants Melo and Valiasek are liable pursuant to

 6   Section 20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful

 7   conduct, Plaintiffs and other members of the Class suffered damages in connection with their

 8   purchases of the Company’s securities during the Class Period.

 9                                  XV.    PRAYER FOR RELIEF
10          WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

11          (a)     Determining that this action is a proper class action under Rule 23 of the Federal

12   Rules of Civil Procedure;

13          (b)     Awarding compensatory damages in favor of Plaintiffs and the other Class

14   members against all defendants, jointly and severally, for all damages sustained as a result of

15   Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

16          (c)     Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

17   this action, including counsel fees and expert fees; and

18          (d)     Such other and further relief as the Court may deem just and proper.
19                               XVI. JURY TRIAL DEMANDED
20          Plaintiffs hereby demand a trial by jury.

21

22

23

24

25

26
27

28
                                                     57
     AMENDED CLASS ACTION COMPLAINT                                          FILE NO. 4:19-cv-01765-YGR
             Case 4:19-cv-01765-YGR Document 43 Filed 09/13/19 Page 61 of 61



 1   Dated: September 13, 2019                      Respectfully submitted,

 2                                                  /s/William B. Federman
                                                    William B. Federman (admitted pro hac vice)
 3                                                  A. Brooke Murphy (admitted pro hac vice)
                                                    FEDERMAN & SHERWOOD
 4
                                                    10205 North Pennsylvania Avenue
 5                                                  Oklahoma City, Oklahoma 73120
                                                    Tel: (405) 235-1560/Fax: (405) 239-2112
 6                                                  -and-
                                                    212 W. Spring Valley Road
 7                                                  Richardson, TX 75081
                                                    wbf@federmanlaw.com
 8
                                                    abm@federmanlaw.com
 9
                                                    Lead Counsel for Plaintiffs
10
                                                    Robert S. Green
11                                                  GREEN & NOBLIN, P.C.
12                                                  2200 Larkspur Landing Circle, Ste. 101
                                                    Larkspur, California 94939
13                                                  Tel: (415) 477-6700/Fax: (415) 477-6710
                                                    -and-
14                                                  4500 East Pacific Coast Highway
                                                    Fourth Floor
15                                                  Long Beach, CA 90804
                                                    rsg@classcounsel.com
16
                                                    Liaison Counsel for Plaintiffs
17

18
19
                                      CERTIFICATE OF SERVICE
20
            I hereby certify that this document was filed through the ECF system and will be sent
21
     electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
22
     and paper copies will be sent to those indicated as non-registered participants on Friday,
23
     September 13, 2019.
24
                                                           /s/William B. Federman
25                                                         William B. Federman
26
27

28
                                                      58
     AMENDED CLASS ACTION COMPLAINT                                           FILE NO. 4:19-cv-01765-YGR
